Exhibit 10.1

[Execution Copy]

 

 

 

 

$300,000,000

CREDIT AGREEMENT

among

PG&E CORPORATION,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent,

CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

and

THE ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK, NATIONAL

ASSOCIATION

as Co-Documentation Agents

Dated as of May 31, 2011

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP GLOBAL

MARKETS INC., J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC. and WELLS

FARGO SECURITIES LLC

as Joint Lead Arrangers and

Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS      1   

     1.1

   Defined Terms      1   

     1.2

   Other Definitional Provisions and Interpretative Provisions      17   

SECTION 2.

   AMOUNT AND TERMS OF COMMITMENTS      18   

     2.1

   Commitments      18   

     2.2

   Procedure for Revolving Loan Borrowing      18   

     2.3

   Commitment Increases      19   

     2.4

   Swingline Commitment      20   

     2.5

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      21   

     2.6

   Facility Fees, Etc.      22   

     2.7

   Termination or Reduction of Commitments; Extension of Termination Date     
23   

     2.8

   Optional Prepayments      25   

     2.9

   Conversion and Continuation Options      25   

     2.10

   Limitations on Eurodollar Tranches      26   

     2.11

   Interest Rates and Payment Dates      26   

     2.12

   Computation of Interest and Fees      27   

     2.13

   Inability to Determine Interest Rate      27   

     2.14

   Pro Rata Treatment and Payments; Notes      27   

     2.15

   Change of Law      29   

     2.16

   Taxes      30   

     2.17

   Indemnity      32   

     2.18

   Change of Lending Office      33   

     2.19

   Replacement of Lenders      33   

     2.20

   Defaulting Lenders      33   

SECTION 3.

   LETTERS OF CREDIT      36   

     3.1

   L/C Commitment      36   

     3.2

   Procedure for Issuance of Letters of Credit      36   

     3.3

   Fees and Other Charges      37   

     3.4

   L/C Participations      37   

     3.5

   Reimbursement Obligation of the Borrower      39   

     3.6

   Obligations Absolute      39   

     3.7

   Letter of Credit Payments      40   

     3.8

   Applications      40   

     3.9

   Actions of Issuing Lenders      40   

     3.10

   Borrower’s Indemnification      40   

     3.11

   Lenders’ Indemnification      41   

SECTION 4.

   REPRESENTATIONS AND WARRANTIES      41   

     4.1

   Financial Condition      41   

     4.2

   No Change      42   

     4.3

   Existence; Compliance with Law      42   

     4.4

   Power; Authorization; Enforceable Obligations      42   

 

i



--------------------------------------------------------------------------------

     4.5

   No Legal Bar      42   

     4.6

   Litigation      43   

     4.7

   No Default      43   

     4.8

   Taxes      43   

     4.9

   Federal Regulations      43   

     4.10

   ERISA      43   

     4.11

   Investment Company Act; Other Regulations      44   

     4.12

   Use of Proceeds      44   

     4.13

   Environmental Matters      44   

     4.14

   Regulatory Matters      44   

SECTION 5.

   CONDITIONS PRECEDENT      44   

     5.1

   Conditions to the Effective Date      44   

     5.2

   Conditions to Each Credit Event      45   

SECTION 6.

   AFFIRMATIVE COVENANTS      46   

     6.1

   Financial Statements      46   

     6.2

   Certificates; Other Information      47   

     6.3

   Payment of Taxes      47   

     6.4

   Maintenance of Existence; Compliance      48   

     6.5

   Maintenance of Property; Insurance      48   

     6.6

   Inspection of Property; Books and Records; Discussions      48   

     6.7

   Notices      48   

     6.8

   Maintenance of Licenses, etc.      49   

SECTION 7.

   NEGATIVE COVENANTS      49   

     7.1

   Consolidated Capitalization Ratio      49   

     7.2

   Liens      49   

     7.3

   Fundamental Changes      50   

     7.4

   Ownership of PG&E Utility Common Stock      51   

SECTION 8.

   EVENTS OF DEFAULT      51   

SECTION 9.

   THE AGENTS      54   

     9.1

   Appointment and Authority      54   

     9.2

   Rights as a Lender      54   

     9.3

   Exculpatory Provisions      54   

     9.4

   Reliance by Administrative Agent      55   

     9.5

   Delegation of Duties      55   

     9.6

   Resignation of Administrative Agent      55   

     9.7

   Non-Reliance on Administrative Agent and Other Lenders      56   

     9.8

   Indemnification      57   

     9.9

   No Other Duties, Etc.      57   

SECTION 10.

   MISCELLANEOUS      57   

     10.1

   Amendments and Waivers      57   

     10.2

   Notices      59   

     10.3

   No Waiver; Cumulative Remedies      60   

     10.4

   Survival of Representations and Warranties      61   

     10.5

   Payment of Expenses and Taxes      61   

 

ii



--------------------------------------------------------------------------------

     10.6

   Successors and Assigns; Participations and Assignments      62   

     10.7

   Adjustments; Set off      65   

     10.8

   Counterparts      66   

     10.9

   Severability      66   

     10.10

   Integration      66   

     10.11

   GOVERNING LAW      66   

     10.12

   Submission To Jurisdiction; Waivers      67   

     10.13

   Acknowledgments      67   

     10.14

   Confidentiality      67   

     10.15

   WAIVERS OF JURY TRIAL      68   

     10.16

   USA Patriot Act      68   

     10.17

   Judicial Reference      68   

     10.18

   No Advisory or Fiduciary Responsibility      68   

SCHEDULES:

 

1.1A

  Commitments

EXHIBITS:

 

A

   Form of New Lender Supplement

B

   Form of Commitment Increase Supplement

C

   Form of Compliance Certificate

D

   Form of Closing Certificate

E

   Form of Assignment and Assumption

F

   Form of Legal Opinion of Orrick, Herrington & Sutcliffe LLP

G

   Form of Exemption Certificate

H

   Form of Note

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of May 31, 2011, among PG&E
CORPORATION, a California corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC.
and WELLS FARGO SECURITIES LLC, as joint lead arrangers and joint bookrunners
(together and in such capacities, the “Arrangers”), CITIBANK, N.A. and JPMORGAN
CHASE BANK, N.A., as co-syndication agents (in such capacity, the “Syndication
Agents”), THE ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as co-documentation agents (together and in such capacities, the
“Co-Documentation Agents”), and BANK OF AMERICA, N.A., as administrative agent
(in such capacity, together with any successor thereto, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide credit to the
Borrower, and the Lenders are willing to do so on the terms and conditions set
forth herein;

NOW, THEREFORE, IT IS AGREED THAT in consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

SECTION 1. DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Base Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Base Rate for Eurodollar Loans with a one-month Interest
Period commencing on such day plus the Applicable Margin for Eurodollar Loans.
For purposes hereof, “Base Rate” shall mean the rate of interest per annum
publicly announced from time to time by the Administrative Agent as its base
rate in effect at its principal office in New York City (the Base Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Base Rate, the Federal Funds Effective Rate or the Eurodollar
Base Rate shall be effective as of the opening of business on the effective day
of such change in the Base Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Act”: as defined in Section 10.16.

“Administrative Agent”: as defined in the preamble hereto.

“Agents”: the collective reference to the Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.



--------------------------------------------------------------------------------

 

2

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for any day, the applicable rate per annum set forth under
the relevant column heading below, based upon the Applicable Ratings then in
effect:

 

Level  

Applicable Rating

S&P/Moody’s

 

Applicable Margin

for

ABR Loans

 

Applicable Margin

for

Eurodollar Loans

1   Higher than A-/A3   0.000%   0.875% 2   A-/A3   0.000%   0.975% 3  
BBB+/Baa1   0.175%   1.175% 4   BBB/Baa2   0.250%   1.250% 5   BBB-/Baa3  
0.450%   1.450% 6   Lower than BBB-/Baa3   0.600%   1.600%

Subject to the provisions of this paragraph regarding split ratings, changes in
the Applicable Margins shall become effective on the date on which S&P and/or
Moody’s changes its relevant Applicable Rating. In the event the Applicable
Ratings of S&P and Moody’s are in different levels set forth in the grid above,
the higher of the two Applicable Ratings (i.e., the Applicable Rating set forth
in the grid above opposite the lower numerical level number) shall govern. In
the event that, at any time, an Applicable Rating is not available from one of
such rating agencies, the Applicable Margins shall be determined on the basis of
the Applicable Rating from the other rating agency. In the event that, at any
time, Applicable Ratings from each such rating agency are not available for
companies generally, the Applicable Margins shall be determined on the basis of
the last Applicable Rating(s) made available. In the event that, at any time,
such Applicable Ratings are not available for the Borrower or PG&E Utility but
are generally available for other companies, then the Applicable Margins shall
be those set forth above opposite level 6.

“Applicable Rating”: for the purpose of determining the Applicable Margin and
the Facility Fee Rate, (a) as long as either Moody’s or S&P assigns a Rating,
the Applicable Rating shall be the Rating assigned by Moody’s and/or S&P or
(b) if neither Moody’s or S&P assigns a Rating, the Applicable Rating shall be
the rating that is one numeric level below the rating assigned by Moody’s and/or
S&P to the long-term, senior unsecured, non-credit enhanced debt rating of PG&E
Utility unless the long-term, senior unsecured, non-credit enhanced debt rating
of PG&E Utility is rated below “Baa3” by Moody’s or below “BBB-” by S&P in which
case the Applicable Rating shall be the rating set forth opposite level 6 in the
applicable grid. For example, if neither Moody’s or S&P assigns a Rating and the
long-term, senior unsecured, non-credit enhanced debt rating of PG&E Utility is
“A3” by Moody’s and “A-” by S&P, the Applicable Rating for Moody’s will be
“Baa1” and the Applicable Rating for S&P will be “BBB+”.

“Application”: an application, in such form as the relevant Issuing Lender may
reasonably specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

“Arrangers”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

 

3

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

“Beneficial Owner”: as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act),
such “person” will be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
upon the occurrence of a subsequent condition. The terms “Beneficially Owns” and
“Beneficially Owned” have correlative meanings.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco, California are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change of Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
statute, treaty, policy, guideline or directive by any Governmental Authority,
(b) any change in any law, rule, regulation, statute, treaty, policy, guideline
or directive or in the application, interpretation, promulgation,
implementation, administration or enforcement thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel



--------------------------------------------------------------------------------

 

4

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change of Law”, regardless of the
date enacted, adopted or issued.

“Change of Control”: (a) any person or group (within the meaning of the Exchange
Act and the rules of the SEC thereunder as of the Effective Date) shall become
the Beneficial Owner of shares representing more than 30% of the voting power of
the Borrower’s Capital Stock, or (b) occupation of a majority of the seats
(other than vacant seats) on the Borrower’s board of directors (the “Board”) by
persons who were neither nominated by the Board nor appointed by directors so
nominated by the Board, provided that no event described in clauses (a) or
(b) shall constitute a change of control if after giving effect to such event
the ratings by Moody’s and S&P of the Borrower’s senior, unsecured, non-credit
enhanced debt shall be at least the higher of (a) Baa3 from Moody’s and BBB-
from S&P and (b) the ratings by such rating agencies of such debt in effect
before the earlier of the occurrence or the public announcement of such event.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption or New Lender Supplement pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Commitments is $300,000,000.

“Commitment Increase Notice”: as defined in Section 2.3(a).

“Commitment Increase Supplement”: as defined in Section 2.3(c).

“Commitment Period”: the period from and including the Effective Date to the
Termination Date.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and



--------------------------------------------------------------------------------

 

5

responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Consolidated Capitalization”: on any date of determination, the sum of
(a) Consolidated Total Debt on such date, plus without duplication, (b) (i) the
amounts set forth opposite the captions “common shareholders’ equity” (or any
similar caption) and “preferred stock” (or any similar caption) on the
consolidated balance sheet, prepared in accordance with GAAP, of the Borrower
and its Subsidiaries as of such date, and (ii) the outstanding principal amount
of any junior subordinated deferrable interest debentures or other similar
securities issued by the Borrower or any of its Subsidiaries after the Effective
Date.

“Consolidated Capitalization Ratio” means, on any date of determination, the
ratio of (a) Consolidated Total Debt to (b) Consolidated Capitalization.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
obligations of the Borrower and its Significant Subsidiaries at such date that
in accordance with GAAP would be classified as debt on a consolidated balance
sheet of the Borrower, and without duplication all Guarantee Obligations of the
Borrower and its Significant Subsidiaries at such date in respect of obligations
of any other Person that in accordance with GAAP would be classified as debt on
a consolidated balance sheet of such Person; provided that, the determination of
“Consolidated Total Debt” shall exclude, without duplication, (a) the
Securitized Bonds, (b) Indebtedness of the Borrower and its Significant
Subsidiaries in an amount equal to the amount of cash held as cash collateral
for any fully cash collateralized letter of credit issued for the account of the
Borrower or any Significant Subsidiary, (c) imputed Indebtedness of the Borrower
or any Significant Subsidiary incurred in connection with power purchase and
fuel agreements, (d) any junior subordinated deferrable interest debentures or
other similar securities issued by the Borrower or any of its Subsidiaries after
the Effective Date and (e) as of a date of determination, the amount of any
securities included within the caption “preferred stock” (or any similar
caption) on the consolidated balance sheet, prepared in accordance with GAAP, of
the Borrower and its Subsidiaries as of such date.

“Continuing Lender”: as defined in Section 2.7.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Event”: as defined in Section 5.2.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or Participation Amounts within three (3) business days of the date
required to be funded by it under this Agreement,



--------------------------------------------------------------------------------

 

6

unless such Lender notifies the Administrative Agent that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding has not been satisfied, (b) notified the Borrower, the
Administrative Agent, any Issuing Lender or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (other than a notice
of a good faith dispute or related communications) or generally under other
agreements in which it commits to extend credit, unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding cannot be satisfied, (c) failed, within
three (3) Business Days after written request by the Administrative Agent (based
on the Administrative Agent’s reasonable belief that such Lender may not fulfill
its funding obligation), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Revolving Loans and
Participation Amounts, unless the subject of a good faith dispute, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it under this Agreement within three (3) business
days of the date when due, unless the subject of a good faith dispute, or
(e) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has consented
to, approved of or acquiesced in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment; provided that (i) if a Lender would be a “Defaulting Lender” solely
by reason of events relating to a parent company of such Lender or solely
because a Governmental Authority has been appointed as receiver, conservator,
trustee or custodian for such Lender, in each case as described in clause
(e) above, the Administrative Agent and each Issuing Lender may, in their
discretion, determine that such Lender is not a “Defaulting Lender” if and for
so long as the Administrative Agent and each Issuing Lender is satisfied that
such Lender will continue to perform its funding obligations hereunder and
(ii) a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of voting stock or any other equity interest in such Lender or a
parent company thereof by a Governmental Authority or an instrumentality
thereof, or the exercise of control over such Lender or parent company thereof,
by a Governmental Authority or instrumentality thereof.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.

“Eligible Assignee”: (a) any commercial bank or other financial institution
having a senior unsecured debt rating by Moody’s of A3 or better and by S&P of
A- or better, which is domiciled in a country which is a member of the OECD or
(b) with respect to any Person referred to in the preceding clause (a), any
other Person that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of



--------------------------------------------------------------------------------

 

7

business all of the Capital Stock of which is owned, directly or indirectly, by
such Person; provided that in the case of clause (b), the Borrower and each
Issuing Lender shall have consented to the designation of such Person as an
Eligible Assignee (such consent of the Borrower not to be unreasonably withheld
or delayed).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Liabilities”: as defined in Regulation D of the Board.

“Eurocurrency Reserve Requirements”: of any Lender for any Interest Period as
applied to a Eurodollar Loan, the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
any such percentage shall be so applicable) under any regulations of the Board
or other Governmental Authority having jurisdiction with respect to determining
the maximum reserve requirement (including basic, supplemental and emergency
reserves) for such Lender with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to such Interest Period.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at or about 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market), the “Eurodollar Base Rate” shall be determined
by reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.



--------------------------------------------------------------------------------

 

8

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

 

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: Securities Exchange Act of 1934, as amended.

“Existing Credit Agreement”: that certain Credit Agreement, dated as of
February 26, 2007, as amended by that certain Amendment and Limited Consent
Agreement, dated as of April 27, 2009, in each case among the Borrower, the
lenders party thereto, the syndication agent and co-documentation agents
described therein and BNP Paribas, as administrative agent.

“Extension Notice”: as defined in Section 2.7(b).

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding, (b) such Lender’s Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Percentage of the aggregate principal amount
of Swingline Loans then outstanding.

“Facility Fee Rate”: for any day, the rate per annum determined pursuant to the
grid set forth below, based upon the Applicable Ratings then in effect:

 

Level   

Applicable Rating

S&P/Moody’s

   Facility Fee Rate

1

   Higher than A-/A3    0.125%

2

   A-/A3    0.150%

3

   BBB+/Baa1    0.200%

4

   BBB/Baa2    0.250%

5

   BBB-/Baa3    0.300%

6

   Lower than BBB-/Baa3    0.400%

Subject to the provisions of this paragraph regarding split ratings, changes in
the Facility Fee Rate shall become effective on the date on which S&P and/or
Moody’s changes its relevant Applicable Rating. In the event the Applicable
Ratings of S&P and Moody’s are in different



--------------------------------------------------------------------------------

 

9

levels set forth in the grid above, the higher of the two Applicable Ratings
(i.e., the Applicable Rating set forth in the grid above opposite the lower
numerical level number) shall govern. In the event that, at any time, an
Applicable Rating is not available from one of such rating agencies, the
Facility Fee Rate shall be determined on the basis of the Applicable Rating from
the other rating agency. In the event that, at any time, Applicable Ratings from
each such rating agency are not available for companies generally, the Facility
Fee Rate shall be determined on the basis of the last Applicable Rating(s) made
available. In the event that, at any time, such Applicable Ratings are not
available for the Borrower or PG&E Utility but are generally available for other
companies, then the Facility Fee Rate shall be that set forth above opposite
level 6.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the fifth Business Day following the last day of each
March, June, September and December during the Commitment Period, (b) the last
day of the Commitment Period and (c) the last day of each March, June, September
and December after the last day of the Commitment Period, so long as any
principal amount of the Loans or any Reimbursement Obligations remain
outstanding after the last day of the Commitment Period.

“FPA”: the Federal Power Act, as amended, and the rules and regulations
promulgated thereunder.

“Fronting Exposure”: at any time there is a Defaulting Lender, such Defaulting
Lender’s Percentage of Swingline Loans and L/C Obligations other than Swingline
Loans and L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except as noted below. In the event that any “Change
in Accounting Principles” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then, upon the request of the Borrower or the Required
Lenders, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Change in Accounting Principles with the desired result
that the criteria for evaluating the Borrower’s financial condition shall be the
same after such Change in Accounting Principles as if such Change in Accounting
Principles had not been made. Until such time as such an amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall



--------------------------------------------------------------------------------

 

10

continue to be calculated or construed as if such Change in Accounting
Principles had not occurred. “Change in Accounting Principles” refers to changes
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or any successor thereto, the
SEC or, if applicable, the Public Company Accounting Oversight Board.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
the Borrower or any Significant Subsidiary; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables, including under energy procurement and transportation contracts,
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (f) all obligations of such Person, contingent or
otherwise, as an account



--------------------------------------------------------------------------------

 

11

party or applicant under or in respect of acceptances, letters of credit, surety
bonds or similar arrangements (other than reimbursement obligations, which are
not due and payable on such date, in respect of documentary letters of credit
issued to provide for the payment of goods and services in the ordinary course
of business), (g) the liquidation value of all mandatorily redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation (provided, that
if such Person is not liable for such obligation, the amount of such Person’s
Indebtedness with respect thereto shall be deemed to be the lesser of the stated
amount of such obligation and the value of the property subject to such Lien),
and (j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements, provided that Indebtedness as used in this Agreement
shall exclude any Non-Recourse Debt. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) nine or twelve months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six or (if available to all Lenders) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:



--------------------------------------------------------------------------------

 

12

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)     the Borrower may not select an Interest Period that would extend beyond
the Termination Date;

(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)     the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“ISP”: the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

“Issuing Lender”: (a) Bank of America N.A., Citibank, N.A., JPMorgan Chase Bank,
N.A., The Royal Bank of Scotland plc and Wells Fargo Bank, National Association,
and (b) any other Lender selected by the Borrower as an Issuing Lender with the
consent of such Lender and the Administrative Agent. The Borrower may, at any
time upon giving at least 10 days’ prior written notice thereof to the Lenders
and the Administrative Agent, remove any Issuing Lender, provided that no
Letters of Credit issued by such Issuing Lender are outstanding or the Borrower
terminates or cash collateralizes any Letters of Credit issued by such Issuing
Lender on or prior to such removal.

“knowledge of the Borrower”: actual knowledge of any Responsible Officer of the
Borrower.

“L/C Commitment”: $100,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under issued Letters of Credit that have
not then been reimbursed pursuant to Section 3.5.

“L/C Participants”: in respect of any Letter of Credit, the collective reference
to all the Lenders other than the Issuing Lender that issued such Letter of
Credit.

“L/C Pro Rata Share”: the fraction equal to the lesser of (a) one (1) divided by
the total number of Issuing Lenders and (b) 0.20.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.



--------------------------------------------------------------------------------

 

13

“Letters of Credit”: as defined in Section 3.1.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement, including
Swingline Loans and Revolving Loans.

“Loan Documents”: this Agreement, the Notes and the Applications and, in each
case, any amendment, waiver, supplement or other modification to any of the
foregoing.

“Material Adverse Effect”: (a) a change in the business, property, operations or
financial condition of the Borrower and its Subsidiaries taken as a whole that
could reasonably be expected to materially and adversely affect the Borrower’s
ability to perform its obligations under the Loan Documents or (b) a material
adverse effect on the validity or enforceability of this Agreement or any of the
other Loan Documents.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lender Supplement”: as defined in Section 2.3(b).

“New Revolving Credit Lender”: as defined in Section 2.3(b).

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-Extending Lender”: as defined in Section 2.7.

“Non-Recourse Debt”: Indebtedness of the Borrower or any of its Significant
Subsidiaries that is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets, or (b) if such assets are (or are to be) held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: as defined in Section 2.14(g).



--------------------------------------------------------------------------------

 

14

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Issuing Lender or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“OECD”: the countries constituting the “Contracting Parties” to the Convention
on the Organisation For Economic Co-operation and Development, as such term is
defined in Article 4 of such Convention.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c).

“Participation Amount”: as defined in Section 3.4(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding,
provided, that, in the event that the Revolving Loans are paid in full prior to
the reduction to zero of the Total Extensions of Credit, the Percentages shall
be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“PG&E Utility”: Pacific Gas and Electric Company, a California corporation.

“PG&E Utility Credit Agreement”: the $3,000,000,000 credit agreement, dated as
of May 31, 2011, among PG&E Utility, the lenders parties thereto, the
syndication agent and the



--------------------------------------------------------------------------------

 

15

documentation agents named therein and Citibank, N.A., as administrative agent
(as amended, supplemented, restated or otherwise modified from time to time).

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Rating”: each rating announced by S&P and Moody’s in respect of the Borrower’s
senior unsecured, non credit-enhanced debt.

“Refunded Swingline Loans”: as defined in Section 2.5.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Articles of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

“Revolving Credit Offered Increase Amount”: as defined in Section 2.3(a).

“Revolving Credit Re-Allocation Date”: as defined in Section 2.3(d).

“Revolving Loans”: as defined in Section 2.1(a).



--------------------------------------------------------------------------------

 

16

“S&P”: Standard & Poor’s Ratings Services.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securitized Bonds”: any securitized bonds or similar asset-backed securities
that are non-recourse to PG&E Utility, are issued by a special purpose
subsidiary of PG&E Utility and are payable from a specific or dedicated rate
component, including the approximately $730 million in energy recovery bonds
backed by energy recovery property that were issued by PG&E Utility in 2005.

“Significant Subsidiary”: as defined in Article 1, Rule 1-02(w) of
Regulation S-X of the Exchange Act as of the Effective Date, provided that
notwithstanding the foregoing, neither PG&E Energy Recovery Funding LLC nor any
other special purpose finance subsidiary shall constitute a Significant
Subsidiary. Unless otherwise qualified, all references to a “Significant
Subsidiary” or to “Significant Subsidiaries” in this Agreement shall refer to a
Significant Subsidiary or Significant Subsidiaries of the Borrower.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Specified Exchange Act Filings”: the Borrower’s Form 10-K annual report for the
year ended December 31, 2010 and each and all of the Form 10-Ks, Form 10-Qs and
Form 8-Ks (and to the extent applicable proxy statements) filed by the Borrower
or PG&E Utility with the SEC after December 31, 2010 and prior to the date that
is one Business Day before the date of this Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $100,000,000.



--------------------------------------------------------------------------------

 

17

“Swingline Lender”: Bank of America, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.4.

“Swingline Participation Amount”: as defined in Section 2.5.

“Syndication Agents”: as defined in the preamble hereto.

“Termination Date”: the date that is the fifth anniversary of the Effective Date
or such later date as may be determined pursuant to Section 2.7(b) or such
earlier date as otherwise determined pursuant to Section 2.7.

“Total Commitments”: at any time, the aggregate amount of the Commitments of all
Lenders at such time.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of all Lenders at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

1.2     Other Definitional Provisions and Interpretative Provisions.

(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)    As used herein and, except as otherwise provided therein, in the other
Loan Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Borrower and its
Significant Subsidiaries defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular



--------------------------------------------------------------------------------

 

18

provision of this Agreement, and Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

(e)    The Borrower shall not be required to perform, nor shall it be required
to guarantee the performance of, any of the affirmative covenants set forth in
Section 6 that apply to any of its Significant Subsidiaries nor shall any of the
Borrower’s Significant Subsidiaries be required to perform, nor shall any of
such Significant Subsidiaries be required to guarantee the performance of, any
of the Borrower’s affirmative covenants set forth in Section 6 or any of the
affirmative covenants set forth in Section 6 that apply to any other Significant
Subsidiary; provided, that nothing in this Section 1.2(e) shall prevent the
occurrence of a Default or an Event of Default arising out of the Borrower’s
failure to cause any Significant Subsidiary to comply with the provisions of
this Agreement applicable to such Significant Subsidiary.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1     Commitments.

(a)    Subject to the terms and conditions hereof, each Lender severally agrees
to make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time on or after the Effective Date and during the Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Percentage of the sum of (i) the L/C Obligations then outstanding and
(ii) the aggregate principal amount of the Swingline Loans then outstanding,
does not exceed the amount of such Lender’s Commitment; provided that, after
giving effect to the Revolving Loans requested to be made, the aggregate amount
of the Available Commitments shall not be less than zero. During the Commitment
Period, the Borrower may use the Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9.

(b)     The Borrower shall repay all outstanding Revolving Loans on the
Termination Date.

2.2     Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Commitments during the Commitment Period on any Business Day, provided that
the Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent (a) prior to 12:00 Noon, New
York City time, three Business Days prior to the requested Borrowing Date, in
the case of Eurodollar Loans, or (b) prior to 11:00 A.M., New York City time, on
the requested Borrowing Date, in the case of ABR Loans) specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Each borrowing under the Commitments shall be in an amount equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $1,000,000, such lesser amount);



--------------------------------------------------------------------------------

 

19

provided, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Commitments that are ABR Loans in other amounts pursuant to
Section 2.5. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

2.3     Commitment Increases.

(a)     In the event that the Borrower wishes to increase the Total Commitments
at any time when no Default or Event of Default has occurred and is continuing
(or shall result of such increase), it shall notify the Administrative Agent in
writing, given not more frequently than once per calendar year, of the amount
(the “Revolving Credit Offered Increase Amount”) of such proposed increase (such
notice, a “Commitment Increase Notice”) which shall be in a minimum amount equal
to $5,000,000 and shall not exceed, in the aggregate for all increases,
$100,000,000. The Borrower shall offer each of the Lenders the opportunity to
provide such Lender’s Percentage of the Revolving Credit Offered Increase
Amount, and if any Lender declines such offer, in whole or in part, the Borrower
may offer such declined amount to (i) other Lenders with the consent of the
Swingline Lender and the Issuing Lenders (which consents of the Swingline Lender
and the Issuing Lenders shall not be unreasonably withheld or delayed) and/or
(ii) other banks, financial institutions or other entities with the consent of
the Administrative Agent, the Swingline Lender and the Issuing Lenders (which
consents of the Administrative Agent, the Swingline Lender and the Issuing
Lenders shall not be unreasonably withheld or delayed). The Commitment Increase
Notice shall specify the Lenders and/or banks, financial institutions or other
entities that will be requested to provide such Revolving Credit Offered
Increase Amount. The Borrower or, if requested by the Borrower, the
Administrative Agent will notify such Lenders, and/or banks, financial
institutions or other entities of such offer.

(b)     Any additional bank, financial institution or other entity which the
Borrower selects to offer a portion of the increased Total Commitments and which
elects to become a party to this Agreement and obtain a Commitment in an amount
so offered and accepted by it pursuant to Section 2.3(a) shall execute a new
lender supplement (the “New Lender Supplement”) with the Borrower, the Issuing
Lenders and the Administrative Agent, substantially in the form of Exhibit A,
whereupon such bank, financial institution or other entity (herein called a “New
Revolving Credit Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, provided that the Commitment of any such New
Revolving Credit Lender shall be in an amount not less than $5,000,000.

(c)     Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.3(a) shall, in each case, execute a Commitment
Increase Supplement with the Borrower, the Issuing Lenders and the
Administrative Agent, substantially



--------------------------------------------------------------------------------

 

20

in the form of Exhibit B, whereupon such Lender shall be bound by and entitled
to the benefits of this Agreement with respect to the full amount of its
Commitment as so increased.

(d)     If any bank, financial institution or other entity becomes a New
Revolving Credit Lender pursuant to Section 2.3(b) or any Lender’s Commitment is
increased pursuant to Section 2.3(c), additional Revolving Loans made on or
after the effectiveness thereof (the “Revolving Credit Re-Allocation Date”)
shall be made pro rata based on the Percentages in effect on and after such
Revolving Credit Re-Allocation Date (except to the extent that any such pro rata
borrowings would result in any Lender making an aggregate principal amount of
Revolving Loans in excess of its Commitment, in which case such excess amount
will be allocated to, and made by, such New Revolving Credit Lenders and/or
Lenders with such increased Commitments to the extent of, and pro rata based on,
their respective Commitments otherwise available for Revolving Loans), and
continuations of Eurodollar Loans outstanding on such Revolving Credit
Re-Allocation Date shall be effected by repayment of such Eurodollar Loans on
the last day of the Interest Period applicable thereto and the making of new
Eurodollar Loans pro rata based on such new Percentages. In the event that on
any such Revolving Credit Re-Allocation Date there is an unpaid principal amount
of ABR Loans, the Borrower shall make prepayments thereof and borrowings of ABR
Loans so that, after giving effect thereto, the ABR Loans outstanding are held
pro rata based on such new Percentages. In the event that on any such Revolving
Credit Re-Allocation Date there is an unpaid principal amount of Eurodollar
Loans, such Eurodollar Loans shall remain outstanding with the respective
holders thereof until the expiration of their respective Interest Periods
(unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.

(e)    Notwithstanding anything to the contrary in this Section 2.3, (i) no
Lender shall have any obligation to increase its Commitment unless it agrees to
do so in its sole discretion and unless the Administrative Agent, the Swingline
Lender and the Issuing Lenders consent to such increase (which consents of the
Administrative Agent, the Swingline Lender and the Issuing Lenders shall not be
unreasonably withheld or delayed) and (ii) in no event shall any transaction
effected pursuant to this Section 2.3 (A) cause the Total Commitments to exceed
$400,000,000 or (B) occur at a time at which a Default or an Event of Default
has occurred and is continuing.

(f)    The Administrative Agent shall have received on or prior to the Revolving
Credit Re-Allocation Date, for the benefit of the Lenders, (i) a legal opinion
of counsel to the Borrower covering such matters as are customary for
transactions of this type as may be reasonably requested by the Administrative
Agent, which opinions shall be substantially the same, to the extent
appropriate, as the opinions rendered by counsel to the Borrower on the
Effective Date and (ii) certified copies of resolutions of the board of
directors of the Borrower authorizing the Borrower to borrow the Revolving
Credit Offered Increase Amount.

2.4    Swingline Commitment.

(a)    Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time on or after the Effective Date during the
Commitment Period by making swingline loans



--------------------------------------------------------------------------------

 

21

(“Swingline Loans”) to the Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment or the Swingline Lender’s
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Commitments would be less than zero. During the Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.

(b)     The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on or prior to the date that is the
earlier of (i) 7 days after the date such Swingline Loan is made and (ii) the
Termination Date; provided that on each date on which a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.

2.5     Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)     Whenever the Borrower wishes to borrow Swingline Loans, it shall give
the Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date (which shall
be a Business Day during the Commitment Period). Each borrowing under the
Swingline Commitment shall be in an amount equal to $100,000 or a whole multiple
thereof. Not later than 2:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

(b)     The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to such Lender’s Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Lender shall make the amount of
such Revolving Loan available to the Administrative Agent at the Funding Office
in immediately available funds, not later than 10:00 A.M., New York City time,
one Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans. The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such



--------------------------------------------------------------------------------

 

22

Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.5(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Lender’s Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.

(d)    Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e)    Each Lender’s obligation to make the Loans referred to in Section 2.5(b)
and to purchase participating interests pursuant to Section 2.5(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

2.6    Facility Fees, Etc.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender to the extent provided in
Section 2.20) a facility fee for the period from and including the date hereof
to the last day of the Commitment Period, computed at the Facility Fee Rate on
the Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof. In addition, if the principal amount
of any Loan or any Reimbursement Obligations shall remain outstanding and unpaid
after the last day of the Commitment Period, the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, a facility fee for the
period from the last day of the Commitment Period until the



--------------------------------------------------------------------------------

 

23

date on which such amounts are repaid in full, computed at the Facility Fee Rate
on such amounts, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date after the last day of the Commitment Period.

(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any written, duly executed fee
agreements with the Administrative Agent and to perform any other obligations
contained therein.

2.7    Termination or Reduction of Commitments; Extension of Termination Date.

(a)    The Borrower shall have the right, upon not less than three Business
Days’ notice to the Administrative Agent, to terminate the Commitments or, from
time to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans and Swingline Loans
made on the effective date thereof, the Total Extensions of Credit would exceed
the Total Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.

(b)    The Borrower may, by written notice to the Administrative Agent (such
notice being an “Extension Notice”) given no more frequently than once in each
calendar year, on not more than two occasions, request the Lenders to consider
an extension of the then applicable Termination Date to a later date, which
extension shall not exceed one year in each instance. The Administrative Agent
shall promptly transmit any Extension Notice to each Lender. Each Lender shall
notify the Administrative Agent whether it wishes to extend the then applicable
Termination Date not later than 30 days after the date of such Extension Notice,
and any such notice given by a Lender to the Administrative Agent, once given,
shall be irrevocable as to such Lender. Any Lender which does not expressly
notify the Administrative Agent prior to the expiration of such thirty-day
period that it wishes to so extend the then applicable Termination Date shall be
deemed to have rejected the Borrower’s request for extension of such Termination
Date. Lenders consenting to extend the then applicable Termination Date are
hereinafter referred to as “Continuing Lenders”, and Lenders declining to
consent to extend such Termination Date (or Lenders deemed to have so declined)
are hereinafter referred to as “Non-Extending Lenders”. If the Required Lenders
have elected (in their sole and absolute discretion) to so extend the
Termination Date, the Administrative Agent shall promptly notify the Borrower of
such election by the Required Lenders, and effective on the date which is
30 days after the date of such notice by the Administrative Agent to the
Borrower, the Termination Date shall be automatically and immediately so
extended with regard to the Continuing Lenders. No extension will be permitted
hereunder without the consent of the Required Lenders. Upon the delivery of an
Extension Notice and upon the extension of the Termination Date pursuant to this
Section, the Borrower shall be deemed to have represented and warranted on and
as of the date of such Extension Notice and the effective date of such
extension, as the case may be, that no Default or Event of Default has occurred
and is continuing. Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation to extend the Termination Date,
and each Lender may at its option, unconditionally and without cause, decline to
extend the Termination Date.



--------------------------------------------------------------------------------

 

24

(c)    If the Termination Date shall have been extended in accordance with this
Section, all references herein to the “Termination Date” (except with respect to
any Non-Extending Lender) shall refer to the Termination Date as so extended.

(d)    If any Lender shall determine (or be deemed to have determined) not to
extend the Termination Date as requested by any Extension Notice given by the
Borrower pursuant to this Section, the Commitment of such Non-Extending Lender
(including the obligations of such Lender under Section 2.5 and 3.4 and, if such
Non-Extending Lender is also an Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit pursuant to Section 3) shall terminate on the
Termination Date without giving any effect to such proposed extension, and the
Borrower shall on such date pay to the Administrative Agent, for the account of
such Non-Extending Lender, the principal amount of, and accrued interest on,
such Non-Extending Lender’s Loans and outstanding Reimbursement Obligations,
together with any amounts payable to such Lender pursuant to Section 2.17 and
any and all fees or other amounts owing to such Non-Extending Lender under this
Agreement (including, if such Non-Extending Lender is an Issuing Lender, such
accrued fronting fees as may have been agreed between the Borrower and such
Issuing Lender); provided that if the Borrower has replaced such Non-Extending
Lender pursuant to paragraph (e) below then the provisions of such paragraph
shall apply. The Total Commitments (but not, for the avoidance of doubt, except
as hereinafter provided, the L/C Commitment) shall be reduced by the amount of
the Commitment of such Non-Extending Lender to the extent the Commitment of such
Non-Extending Lender has not been transferred to one or more Continuing Lenders
pursuant to paragraph (e) below, provided that, if the Total Commitments, after
giving effect to the reduction in the Total Commitments due to Non-Extending
Lenders which are not replaced pursuant to paragraph (e) below, is less than the
L/C Commitment, the L/C Commitment shall be reduced by an amount equal to such
excess.

(e)    A Non-Extending Lender shall be obligated, at the request of the Borrower
and subject to (i) payment by the successor Lender described below to the
Administrative Agent for the account of such Non-Extending Lender of the
principal amount of, and accrued interest on, such Non-Extending Lender’s Loans,
and (ii) payment by the Borrower to such Non-Extending Lender of any amounts
payable to such Non-Extending Lender pursuant to Section 2.17 (as if the
purchase of such Non-Extending Lender’s Loans constituted a prepayment thereof)
and any and all fees or other amounts owing to such Non-Extending Lender under
this Agreement (including, if such Non-Extending Lender is an Issuing Lender,
such accrued fronting fees as may have been agreed between the Borrower and such
Issuing Lender), to transfer without recourse, representation, warranty (other
than a representation that such Lender has not created an adverse claim on its
Loans) or expense to such Non-Extending Lender, at any time prior to the
Termination Date applicable to such Non-Extending Lender, all of such
Non-Extending Lender’s rights and obligations hereunder to another financial
institution or group of financial institutions nominated by the Borrower and
willing to participate as a successor Lender in the place of such Non-Extending
Lender; provided that, if such transferee is not already a Lender, (1) such
transferee satisfies all the requirements of this Agreement, and (2) the
Administrative Agent and each Issuing Lender that is a Continuing Lender shall
have consented to such transfer, which consent shall not be unreasonably
withheld or delayed. Each such transferee successor Lender shall be deemed to be
a Continuing Lender hereunder in replacement of the transferor Non-Extending
Lender and shall enjoy all rights and assume all obligations on the part of such
Non-



--------------------------------------------------------------------------------

 

25

Extending Lender set forth in this Agreement. Each such transfer shall be
effected pursuant to an Assignment and Assumption.

(f)    If the Termination Date shall have been extended in respect of Continuing
Lenders in accordance with this Section, any notice of borrowing pursuant to
Section 2.2 or 2.5 specifying a Borrowing Date occurring after the Termination
Date applicable to a Non-Extending Lender or requesting an Interest Period
extending beyond such date shall (i) have no effect in respect of such
Non-Extending Lender and (ii) not specify a requested aggregate principal amount
exceeding the aggregate Available Commitments (calculated on the basis of the
Commitments of the Continuing Lenders).

2.8    Optional Prepayments.

(a)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
12:00 Noon, New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.17. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans which shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.

(b)    If a Lender becomes a Defaulting Lender at a time when Swingline Loans
are outstanding and such occurrence results in the existence of Fronting
Exposure in respect of such Swingline Loans, then the Borrower shall promptly
(and in any event within three Business Days), prepay Loans in an amount
sufficient to eliminate such Fronting Exposure arising from the existence of
Swingline Loans. Except for the mandatory nature thereof, any prepayment of
Loans pursuant to this Section 2.8(b) shall be subject to the provisions of
Section 2.8(a); provided that such prepayment may be in the amount needed to
eliminate the Fronting Exposure arising from the existence of Swingline Loans.

2.9    Conversion and Continuation Options.

(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the



--------------------------------------------------------------------------------

 

26

proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no ABR Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Required Lenders have determined in their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Required Lenders have determined in their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.10    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than 15 Eurodollar Tranches shall be
outstanding at any one time.

2.11    Interest Rates and Payment Dates.

(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a default rate per annum equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any facility fee, letter of
credit fee, or any other fee payable (excluding any expenses or other indemnity)
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a default
rate per annum equal to the rate then applicable to ABR Loans plus 2%, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).



--------------------------------------------------------------------------------

 

27

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.12    Computation of Interest and Fees.

(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans, the rate of interest shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall constitute prima facie
evidence of such amounts. The Administrative Agent shall, at the request of the
Borrower or any Lender, deliver to the Borrower or such Lender a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.13    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

2.14    Pro Rata Treatment and Payments; Notes.



--------------------------------------------------------------------------------

 

28

(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Percentages of the Lenders.

(b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders. Each payment in respect of Reimbursement Obligations
in respect of any Letter of Credit shall be made to the Issuing Lender that
issued such Letters of Credit.

(c)    Notwithstanding anything to the contrary herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, Reimbursement Obligations, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 4:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders or the Issuing Lenders, as applicable, at the Funding Office, in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans from
the Borrower within 30 days after written demand therefor.

(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent



--------------------------------------------------------------------------------

 

29

may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(f)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note (a “Note”) of the Borrower evidencing any Revolving Loans of
such Lender, substantially in the form of Exhibit H, with appropriate insertions
as to date and principal amount; provided, that delivery of Notes shall not be a
condition precedent to the occurrence of the Effective Date or the making of
Loans on the Effective Date.

(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 3.4 or 2.14(d), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender for the benefit of the Administrative Agent or any
Issuing Lender to satisfy such Lender’s obligations to the Administrative Agent
or such Issuing Lender, as the case may be, under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) so long as such Lender is a
Defaulting Lender, hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

2.15    Change of Law.

(a)    If a Change of Law shall:

(i)    subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes and Other Taxes covered by Section 2.16
and net income taxes and franchise taxes imposed in lieu of net income taxes);

(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate, which
requirements are generally applicable to advances, loans or other extensions of
credit made by such Lender; or

(iii)     impose on such Lender any other condition that is generally applicable
to loans made by such Lender;



--------------------------------------------------------------------------------

 

30

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
within ten Business Days after its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided, however, that no Lender shall be entitled to demand such compensation
more than 90 days following (x) the last day of the Interest Period in respect
of which such demand is made or (y) the repayment of the Loan or Swingline Loan
in respect of which such demand is made, and no Issuing Lender shall be entitled
to demand such compensation more than 90 days following the expiration or
termination (by drawing or otherwise) of the Letter of Credit issued by it in
respect of which such demand is made.

(b)    If any Lender shall have determined that a Change of Law shall have the
effect of reducing the rate of return on such Lender’s capital or the capital of
any corporation controlling such Lender as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall constitute prima facie evidence of such costs or
amounts. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect not to exceed twelve months. The obligations of the
Borrower pursuant to this Section shall survive for 90 days after the
termination of this Agreement and the payment of the Loans and all other amounts
then due and payable hereunder.

2.16    Taxes.

(a)    All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the



--------------------------------------------------------------------------------

 

31

Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (ii) any branch profits tax imposed by the United
States. If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of any original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

(d)    Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing



--------------------------------------------------------------------------------

 

32

authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non U.S. Lender is not legally able to deliver;
provided, however, if any Non-U.S. Lender fails to file forms with the Borrower
and the Administrative Agent (or, in the case of a Participant, with the Lender
from which the related participation was purchased) on or before the date the
Non-U.S. Lender becomes a party to this Agreement (or, in the case of a
Participant, on or before the date such Participant purchased the related
participation) entitling the Non-U.S. Lender to a complete exemption from United
States withholding taxes at such time, such Non-U.S. Lender shall not be
entitled to receive any increased payments from the Borrower with respect to
United States withholding taxes under paragraph (a) of this Section, except to
the extent that the Non-U.S. Lender’s assignor (if any) was entitled, at the
time of the assignment to the Non-U.S. Lender, to receive additional amounts
from the Borrower with respect to United States withholding taxes.

(e)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g)    The agreements in this Section shall survive for one year after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.17    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss (other than the loss of Applicable Margin)
or expense that such Lender may sustain or incur as a consequence of (a) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by



--------------------------------------------------------------------------------

 

33

the Borrower in making any prepayment of or conversion from Eurodollar Loans
after the Borrower has given a notice thereof in accordance with the provisions
of this Agreement or (c) the making of a prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive for 90 days after the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.18    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.15 or 2.16(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole but reasonable judgment of such Lender, cause such
Lender and its lending office(s) to suffer no unreimbursed economic disadvantage
or any legal or regulatory disadvantage, and provided, further, that nothing in
this Section shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.15 or 2.16(a).

2.19    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests (on its behalf or any of its Participants)
reimbursement for amounts owing pursuant to Section 2.15 or 2.16(a) or
(b) becomes a Defaulting Lender, with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.18 which eliminates the continued need for
payment of amounts owing pursuant to Section 2.15 or 2.16(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.17 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.15 or 2.16(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

2.20    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a)    any payment of principal or other amounts (other than those described in
Section 2.20(b)) received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.7), shall
be applied at such time or times as may



--------------------------------------------------------------------------------

 

34

be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the Swingline Lender and any Issuing Lender hereunder;
third, if so requested by the Swingline Lender if Swingline loans are
outstanding or any Issuing Lender with a Letter of Credit outstanding or with
unreimbursed drawings owing under a Letter of Credit, to be held as cash
collateral in respect of such Defaulting Lender’s Percentage of such Swingline
Loans and L/C Obligations; fourth, if so determined by the Administrative Agent
or requested by the Swingline Lender or any Issuing Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or L/C Obligations; fifth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; sixth, if so determined by the Borrower with the consent
of the Administrative Agent, not to be unreasonably withheld, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
seventh, to the payment of any amounts owing to the Lenders, the Swingline
Lender or any Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Swingline Lender or any Issuing Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; eighth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and ninth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or unreimbursed
drawings under Letters of Credit in respect of which that Defaulting Lender has
not fully funded its appropriate share such payment shall be applied solely to
pay the Loans and unreimbursed drawings under Letters of Credit of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender or participating interests of that
Defaulting Lender in unreimbursed drawings under Letters of Credit. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.20(a) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto;

(b)    that Defaulting Lender shall be entitled to receive (i) any facility fee
pursuant to Section 2.6(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to the sum of (1) the outstanding
principal amount of Loans funded by it and (2) the principal amount of the
Swingline Loans and the Percentage of L/C Obligations for which it has provided
cash collateral pursuant to 2.20(a) (and the Borrower shall (x) be required to
pay to the Swingline Lender and Issuing Lenders with Letters of Credit
outstanding, as applicable, the amount of such fee allocable to its fronting of
Extensions of Credit arising from that Defaulting Lender and (y) not be required
to pay the remaining amount of such fee that otherwise would have been required
to have been paid to that Defaulting Lender) and (ii) interest on Loans and



--------------------------------------------------------------------------------

 

35

Participation Amounts funded by such Lender prior to the period in which such
Lender became a Defaulting Lender or during the period in which such Lender is a
Defaulting Lender;

(c)    during any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swingline Loans pursuant to Section 2.5 and
Letters of Credit pursuant to Section 3.4, the Percentage of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Swingline
Loans and L/C Obligations shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding Loans of that Lender and that Lender’s Percentage of L/C
Obligations;

(d)    if the reallocation described in paragraph (c) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (after giving effect to any partial
reallocation pursuant to paragraph (c) above) deposit cash with the
Administrative Agent as collateral to secure such Defaulting Lender’s Percentage
of any outstanding L/C Obligations for so long as any such L/C Obligation are
outstanding; and

(e)    that Defaulting Lender’s right to approve or disapprove any amendment,
supplement, modification, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

If the Borrower, the Administrative Agent, Swingline Lender and each Issuing
Lender reasonably determine in writing that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans and Participation Amounts
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Swingline Loans and Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Percentages (without giving effect
to Section 2.20(c)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Cash collateral held by the Administrative Agent to reduce Fronting Exposure
shall be released to the applicable Lender promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting



--------------------------------------------------------------------------------

 

36

Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.6)); (ii) the Administrative Agent’s good
faith determination that there exists excess cash collateral; and (iii) the
termination of the Commitment Period and the repayment in full of all
outstanding Loans and L/C Obligations.

SECTION 3.  LETTERS OF CREDIT

3.1    L/C Commitment.

(a)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue standby and commercial letters of credit; provided, however,
that The Royal Bank of Scotland plc shall not be required to issue commercial
letters of credit (the letters of credit issued on and after the Effective Date
pursuant to this Section 3, collectively, the “Letters of Credit”), for the
account of the Borrower on any Business Day on or after the Effective Date and
during the Commitment Period in such form as may be approved from time to time
by such Issuing Lender; provided, that no Issuing Lender shall issue, amend,
extend or renew any Letter of Credit if, after giving effect to such issuance,
amendment, extension or renewal, (i) the aggregate amount of L/C Obligations
owed by the Borrower to any Issuing Lender shall exceed the amount of such
Issuing Lender’s L/C Pro Rata Share of the L/C Commitment (or such higher amount
agreed upon in writing between the Borrower and such Issuing Lender), (ii) the
L/C Obligations would exceed the L/C Commitment and (iii) the aggregate amount
of the Available Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Termination Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).

(b)    No Issuing Lender shall at any time be obligated to issue, amend, extend
or renew any Letter of Credit hereunder if such issuance, amendment, extension
or renewal would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

(c)    Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(d)    For all purposes of this Agreement, if on any date of determination, a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

3.2    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its



--------------------------------------------------------------------------------

 

37

address for notices specified herein an Application therefor, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may request. Concurrently
with the delivery of an Application to an Issuing Lender, the Borrower shall
deliver a copy thereof to the Administrative Agent and the Administrative Agent
shall provide notice of such request to the Lenders. Upon receipt of any
Application, an Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by such Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. Each
Issuing Lender shall promptly give notice to the Administrative Agent of the
issuance of each Letter of Credit issued by such Issuing Lender (including the
amount thereof), and shall provide a copy of such Letter of Credit to the
Administrative Agent as soon as possible after the date of issuance. Unless
otherwise expressly agreed by an L/C Issuer and the Borrower, when a Letter of
Credit is issued (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

3.3    Fees and Other Charges.

(a)    The Borrower will pay a fee on the aggregate drawable amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders (other than Defaulting Lenders to the extent provided in Section 2.20)
in accordance with their respective Percentages and payable quarterly in arrears
on each Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the relevant Issuing Lender for its own account a fronting fee on
the aggregate drawable amount of all outstanding Letters of Credit issued in an
amount to be agreed between the Borrower and such Issuing Lender, payable
quarterly in arrears on each Fee Payment Date after the issuance date.

(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending, renewing or otherwise administering any Letter of
Credit.

3.4    L/C Participations.

(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Percentage in each



--------------------------------------------------------------------------------

 

38

Issuing Lender’s obligations and rights under each Letter of Credit issued by
such Issuing Lender hereunder and the amount of each draft paid by such Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit
issued by such Issuing Lender for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent for the account of such
Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein (and thereafter the Administrative Agent shall promptly pay to
such Issuing Lender) an amount equal to such L/C Participant’s Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b)    If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is not paid to such Issuing Lender within three Business Days after
the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Administrative
Agent submitted on behalf of an Issuing Lender to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c)    Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly



--------------------------------------------------------------------------------

 

39

distribute to such L/C Participant) its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of such Issuing Lender
(and thereafter the Administrative Agent shall promptly return to such Issuing
Lender) the portion thereof previously distributed by such Issuing Lender.

3.5    Reimbursement Obligation of the Borrower.    The Borrower agrees to
reimburse each Issuing Lender on (i) the Business Day on which the Borrower
receives notice from an Issuing Lender of a draft drawn on a Letter of Credit
issued by such Issuing Lender and paid by such Issuing Lender, if such notice is
received on such Business Day prior to 11:00 A.M., New York City time, or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day on which the Borrower receives such notice, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment which are
obligations of the Borrower hereunder (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.11(b) and (ii) thereafter, Section 2.11(c). Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.1 of
ABR Loans (or, at the option of the Administrative Agent and the Swingline
Lender in their sole discretion, a borrowing pursuant to Section 2.4 of
Swingline Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Loans (or, if applicable, Swingline Loans) could be made, pursuant to
Section 2.1 (or, if applicable, Section 2.4), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.

3.6    Obligations Absolute.    The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person; other than with respect to any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents found in a final judgment of a
court of competent jurisdiction to constitute gross negligence or willful
misconduct or not in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York. The Borrower also agrees with
each Issuing Lender that such Issuing Lender shall not be responsible for, and
the Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable



--------------------------------------------------------------------------------

 

40

for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions which resulted from the gross
negligence or willful misconduct of such Issuing Lender as determined in a final
judgment of a court of competent jurisdiction. The Borrower agrees that any
action taken or omitted by an Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards or care specified in the Uniform Commercial Code of the State of New
York as determined in a final judgment of a court of competent jurisdiction,
shall be binding on the Borrower and shall not result in any liability of such
Issuing Lender to the Borrower.

3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited, in the absence of gross negligence or
willful misconduct or failure to act in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment appear on their face to be
in conformity with such Letter of Credit.

3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.9    Actions of Issuing Lenders. Each Issuing Lender shall be entitled to
rely, and shall be fully protected in relying, upon any draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Issuing Lender. Each Issuing Lender shall be fully justified in failing
or refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section, as between the Issuing
Lenders and the Lenders, each Issuing Lender shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Letter of Credit.

3.10    Borrower’s Indemnification. The Borrower hereby agrees to indemnify and
hold harmless each Lender, each Issuing Lender and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which such
Lender, such Issuing Lender or the



--------------------------------------------------------------------------------

 

41

Administrative Agent may incur (or which may be claimed against such Lender,
such Issuing Lender or the Administrative Agent by any Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Letter of Credit or any actual or
proposed use of any Letter of Credit, including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which such Issuing Lender may
incur by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to an Issuing Lender hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any Defaulting Lender) or (ii) by reason of or on account of an Issuing Lender
issuing any Letter of Credit which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuing Lender, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any Issuing Lender or the Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of such
Issuing Lender in determining whether a request presented under any Letter of
Credit complied with the terms of such Letter of Credit and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York as determined in a final judgment of a court of competent jurisdiction
or (y) such Issuing Lender’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this Section is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

3.11    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Percentage, indemnify each Issuing Lender, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or failure to comply with the standard of care specified in the
Uniform Commercial Code of the State of New York or such Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of Credit
in each case as determined in a final judgment of a court of competent
jurisdiction) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.

SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender, on the Effective Date and, except as provided in Section 5.2(a), on the
date of each Credit Event hereunder after the Effective Date, that:

4.1    Financial Condition. The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of December 31, 2010, and the
related consolidated statement of operations and cash flows for the fiscal year
ended on such date, reported on by Deloitte &



--------------------------------------------------------------------------------

 

42

Touche LLP, present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as of such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal year then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved.

4.2     No Change. Since December 31, 2010, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect, except as disclosed in the Specified Exchange Act Filings.

4.3     Existence; Compliance with Law. Each of the Borrower and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has the corporate power and
corporate authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except for any Requirements of Law being contested in good
faith by appropriate proceedings and except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.4     Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and corporate authority to make, deliver and perform the Loan
Documents and to obtain extensions of credit hereunder. The Borrower has taken
all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents and to authorize the extensions of credit on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices which have been obtained or
made and are in full force and effect and (ii) any consent, authorization or
filing that may be required in the future the failure of which to make or obtain
could not reasonably be expected to have a Material Adverse Effect. This
Agreement has been, and each other Loan Document upon execution and delivery
will be, duly executed and delivered. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by (x) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, laws of general application related to the
enforceability of securities secured by real estate and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and (y) applicable regulatory requirements.

4.5     No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate in any material
respect any Requirement of Law or



--------------------------------------------------------------------------------

 

43

any Contractual Obligation of the Borrower or any of its Significant
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.

4.6     Litigation.

(a) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Significant
Subsidiaries or against any of their material respective properties or revenues
with respect to any of the Loan Documents.

(b)     No litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Significant
Subsidiaries or against any of their material respective properties or revenues,
except as disclosed in the Specified Exchange Act Filings, that could reasonably
be expected to have a Material Adverse Effect.

4.7     No Default. No Default or Event of Default has occurred and is
continuing.

4.8     Taxes. The Borrower and each of its Significant Subsidiaries has filed
or caused to be filed all Federal and state returns of income and franchise
taxes imposed in lieu of net income taxes and all other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or with respect to any claims or assessments for taxes made
against it or any of its property by any Governmental Authority (other than
(i) any amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable, and (ii) claims which could not
reasonably be expected to have a Material Adverse Effect). No tax Liens have
been filed against the Borrower or any of its Significant Subsidiaries other
than (A) Liens for taxes which are not delinquent or (B) Liens for taxes which
are being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or any of its Significant Subsidiaries, as applicable.

4.9     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.

4.10     ERISA. No Reportable Event has occurred during the five year period
prior to the date on which this representation is made or deemed made with
respect to any Plan, and each Plan has complied with the applicable provisions
of ERISA and the Code, except, in each case, to the extent that any such
Reportable Event or failure to comply with the applicable provisions of ERISA or
the Code could not reasonably be expected to result in a Material Adverse
Effect. During the five year period prior to the date on which this
representation is made or deemed made, there has been no (i) failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
or (ii)



--------------------------------------------------------------------------------

 

44

“unpaid minimum required contribution” or “accumulated funding deficiency” (as
defined or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle
B of Title I of ERISA), whether or not waived, except, in each case, to the
extent that such event could not reasonably be expected to result in a Material
Adverse Effect. No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits, except as could not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan during the five
year period prior to the date on which this representation is made or deemed
made that has resulted or could reasonably be expected to result in a material
liability under ERISA, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made, except as could not reasonably
be expected to result in a Material Adverse Effect. No such Multiemployer Plan
is in Reorganization or Insolvent.

4.11     Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. On the
date hereof, the Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness under this Agreement.

4.12     Use of Proceeds. The proceeds of the Revolving Loans, the Swingline
Loans and the Letters of Credit shall be used (i) to refinance any debt
outstanding under the Existing Credit Agreement, (ii) for working capital
purposes and (iii) for general corporate purposes, including commercial paper
back-up and to support liquidity requirements associated with the Borrower’s
energy procurement hedging activities.

4.13     Environmental Matters. Except as disclosed in the Specified Exchange
Act Filings, the Borrower and its Significant Subsidiaries do not have
liabilities under Environmental Laws or relating to Materials of Environmental
Concern that would reasonably be expected to have a Material Adverse Effect,
and, to the knowledge of the Borrower, there are no facts, circumstances or
conditions that could reasonably be expected to give rise to such liabilities.

4.14     Regulatory Matters. Solely by virtue of the execution, delivery and
performance of, or the consummation of the transactions contemplated by this
Agreement, no Lender shall be or become subject to regulation (a) under the FPA
or (b) as a “public utility” or “public service corporation” or the equivalent
under any Requirement of Law.

SECTION 5. CONDITIONS PRECEDENT

5.1     Conditions to the Effective Date. The occurrence of the Effective Date
and the effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent on or before July 15, 2011:



--------------------------------------------------------------------------------

 

45

(a)     Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A.

(b)     Consents and Approvals. All governmental and third party consents and
approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect.

(c)     Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date.

(d)     Closing Certificate; Certified Articles of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Effective Date, substantially in the form of Exhibit D,
with appropriate insertions and attachments, including the articles of
incorporation of the Borrower certified by the Secretary of State of the State
of California, and (ii) a good standing certificate for the Borrower from the
Secretary of State of the State of California; such closing certificate shall
contain a confirmation by the Borrower that the conditions precedent set forth
in this Section 5.1 have been satisfied.

(e)     Legal Opinion. The Administrative Agent shall have received the legal
opinion of Orrick, Herrington & Sutcliffe LLP, counsel to the Borrower,
substantially in the form of Exhibit F.

(f)     Representations and Warranties. Each of the representations and
warranties made by the Borrower in this Agreement that does not contain a
materiality qualification shall be true and correct in all material respects on
and as of the Effective Date, and each of the representations and warranties
made by the Borrower in this Agreement that contains a materiality qualification
shall be true and correct on and as of the Effective Date (or, to the extent
such representations and warranties specifically relate to an earlier date, that
such representations and warranties were true and correct in all material
respects, or true and correct, as the case may be, as of such earlier date).

(g)     No Default. No Default or Event of Default shall have occurred and be
continuing.

(i)     Existing Credit Agreement. The Administrative Agent shall have received
evidence satisfactory to it (which may be a certificate of the Borrower) that
the commitments under the Existing Credit Agreement shall have been terminated
in full and that all amounts then due and payable by the Borrower thereunder
have been paid in full.

5.2     Conditions to Each Credit Event. The agreement of each Lender to make
any Loan or to issue or extend the expiry date under, or participate in, a
Letter of Credit (other than the extension of a Letter of Credit pursuant to the
evergreen provisions therein) (each, a “Credit Event”), including each Issuing
Lender to issue a Letter of Credit, on any date (including any



--------------------------------------------------------------------------------

 

46

Credit Event to occur on the Effective Date) is subject to the satisfaction of
the following conditions precedent:

(a)     Representations and Warranties. Each of the representations and
warranties made by the Borrower in this Agreement that does not contain a
materiality qualification (other than, with respect to any Credit Event after
the Effective Date, the representations and warranties set forth in
Sections 4.2, 4.6(b) and 4.13) shall be true and correct in all material
respects on and as of the date of such Credit Event as if made on and as of such
date, and each of the representations and warranties made by the Borrower in
this Agreement that contains a materiality qualification (other than, with
respect to any Credit Event after the Effective Date, the representations and
warranties set forth in Sections 4.2, 4.6(b) and 4.13) shall be true and correct
on and as of such date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date).

(b)     No Default. No Default or Event of Default shall have occurred and be
continuing on the date of such Credit Event or after giving effect to the Credit
Event requested to be made on such date.

Each borrowing of Loans hereunder, and each request by the Borrower for the
issuance of or extension of an expiry date under a Letter of Credit hereunder
(other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein), shall constitute a representation and warranty by the
Borrower as of the date of such Credit Event that the conditions contained in
this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Letter of Credit, any Loan, any interest on any Loan or any fee payable to
any Lender or the Administrative Agent hereunder remains outstanding, or any
other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall and, with respect to Sections 6.3 and
6.6(b), shall cause its Significant Subsidiaries to:

6.1     Financial Statements. Furnish to the Administrative Agent with a copy
for each Lender, and the Administrative Agent shall deliver to each Lender:

(a)     as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of operations and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and

(b)     as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the



--------------------------------------------------------------------------------

 

47

unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. The Borrower shall be deemed to have
delivered the financial statements required to be delivered pursuant to this
Section 6.1 upon the filing of such financial statements by the Borrower through
the SEC’s EDGAR system (or any successor electronic gathering system that is
publicly available free of charge) or the publication by the Borrower of such
financial statements on its website.

6.2     Certificates; Other Information. Furnish to the Administrative Agent
with a copy for each Lender (or, in the case of clause (c), the relevant
Lender), and the Administrative Agent shall deliver to each Lender:

(a)     within two days after the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, a Compliance Certificate, substantially in the form
of Exhibit C, containing all information and calculations reasonably necessary
for determining compliance by the Borrower with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be;

(b)     within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities, provided that, such financial
statements and reports shall be deemed to have delivered upon the filing of such
financial statements and reports by the Borrower through the SEC’s EDGAR system
(or any successor electronic gathering system that is publicly available free of
charge) or publication by the Borrower of such financial statements and reports
on its website; and

(c)     promptly, such additional financial and other information as any Lender,
through the Administrative Agent, may from time to time reasonably request.

6.3     Payment of Taxes. Pay all taxes due and payable or any other tax
assessments made against the Borrower or any of its Significant Subsidiaries or
any of their respective property by any Governmental Authority (other than
(i) any amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable or (ii) where the failure to effect
such payment could not reasonably be expected to have a Material Adverse
Effect).



--------------------------------------------------------------------------------

 

48

6.4     Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (c) comply with all Requirements
of Law except for any Requirements of Law being contested in good faith by
appropriate proceedings and except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.5     Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(b) maintain with financially sound and reputable insurance companies insurance
on all its material property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business of comparable size and financial
strength and owning similar properties in the same general areas in which the
Borrower operates, which may include self-insurance, if determined by the
Borrower to be reasonably prudent.

6.6     Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) unless a
Default or Event of Default has occurred and is continuing, not more than once a
year and after at least five Business Days’ notice, (i) permit representatives
of any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Significant Subsidiaries with officers and employees of the
Borrower and its Significant Subsidiaries and (ii) use commercially reasonable
efforts to provide for the Lenders (in the presence of representatives of the
Borrower) to meet with the independent certified public accountants of the
Borrower and its Subsidiaries; provided, that any such visits or inspections
shall be subject to such conditions as the Borrower and each of its Significant
Subsidiaries shall deem necessary based on reasonable considerations of safety
and security; and provided, further, that neither the Borrower nor any
Significant Subsidiary shall be required to disclose to any Lender or its agents
or representatives any information which is subject to the attorney-client
privilege or attorney work-product privilege properly asserted by the applicable
Person to prevent the loss of such privilege in connection with such information
or which is prevented from disclosure pursuant to a confidentiality agreement
with third parties.

6.7     Notices. Promptly give notice to the Administrative Agent with a copy
for each Lender of, and the Administrative Agent shall deliver such notice to
each Lender:

(a)     when known to a Responsible Officer, the occurrence of any Default or
Event of Default;



--------------------------------------------------------------------------------

 

49

(b)     any change in the Applicable Rating issued by either S&P or Moody’s; and

(c)     the following events, as soon as possible and in any event within
30 days after the Borrower knows thereof: (i) the occurrence of any Reportable
Event with respect to any Plan that has not been waived, a failure to make any
required minimum contribution to a Plan under Section 412 or 430 of the Code,
the creation of any Lien in favor of the PBGC with respect to a Plan or any
withdrawal by the Borrower or any Commonly Controlled Entity from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other material action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan.

6.8     Maintenance of Licenses, etc. Maintain in full force and effect any
authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Letter of Credit, any Loan, or any interest on any Loan or any fee payable
to any Lender or the Administrative Agent hereunder remains outstanding, or any
other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall not and, with respect to Section 7.2, shall
not permit its Significant Subsidiaries to:

7.1     Consolidated Capitalization Ratio. Permit the Consolidated
Capitalization Ratio on the last day of any fiscal quarter, from and after the
last day of the first fiscal quarter ending after the Effective Date, to exceed
0.65 to 1.00.

7.2     Liens. Create, incur, assume or suffer to exist any Lien upon any assets
of the Borrower, whether now owned or hereafter acquired, except:

(a)     Liens for taxes, assessments or utility or governmental charges that are
not yet due and payable or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower in conformity with GAAP;

(b)     statutory Liens of landlords or equipment lessors against any property
of the Borrower, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c)     pledges or deposits in connection with workers’ compensation,
unemployment insurance, pension and other social security laws or regulations;



--------------------------------------------------------------------------------

 

50

(d)     deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)     easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances imposed by law or arising in the ordinary course of business that
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower;

(f)     Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower on deposit with such bank;

(g)     judgment and attachment Liens not giving rise to an Event of Default
under Section 8(h) or Liens (not constituting a judgment or attachment Lien
giving rise to an Event of Default under Section 8(h)) created by or existing
from any litigation or legal proceeding that is being contested in good faith by
appropriate proceedings;

(h)     Liens securing Indebtedness incurred to finance the purchase, lease,
improvement or construction of capital assets, provided that (A) any such Lien
shall extend solely to the item or items of such property (or improvement
thereon) so purchased, leased, improved or constructed, and (B) any such Lien
shall be created contemporaneously with, or within 90 days after, the purchase,
lease, improvement or construction of such property;

(i)     Liens existing on assets of a Person immediately prior to its being
consolidated with or merged into the Borrower, or any Liens existing on any
assets acquired by the Borrower at the time such assets are so acquired (whether
or not the Indebtedness or other obligations secured thereby shall have been
assumed), provided that (A) no such Lien shall have been created in
contemplation of such consolidation or merger or such acquisition of assets, and
(B) no such Lien shall extend to any other assets of the Borrower; and

(j)     Liens on Capital Stock of PG&E Utility other than any Lien which secures
equally and ratably (A) the Obligations and (B) Indebtedness in an aggregate
principal amount not exceeding $2,000,000,000.

7.3     Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that the Borrower may be merged, consolidated or
amalgamated with another Person or Dispose of all or substantially all of its
property or business so long as, after giving effect to such transaction, (a) no
Default or Event of Default shall have occurred and be continuing, (b) either
(i) the Borrower is the continuing or surviving corporation of such merger,
consolidation or amalgamation or (ii) the continuing or surviving corporation of
such merger, consolidation or amalgamation, if not the Borrower or the
purchaser, shall have assumed all obligations of the Borrower under the Loan
Documents



--------------------------------------------------------------------------------

 

51

pursuant to arrangements reasonably satisfactory to the Administrative Agent and
(c) the ratings by Moody’s and S&P of the continuing or surviving corporation’s
or purchaser’s senior, unsecured, non credit-enhanced debt shall be at least the
higher of (1) Baa3 from Moody’s and BBB- from S&P and (2) the ratings by such
rating agencies of the Borrower’s senior, unsecured, non credit-enhanced debt in
effect before the earlier of the occurrence or the public announcement of such
event.

7.4     Ownership of PG&E Utility Common Stock. Permit ownership by the
Borrower, at any time, either directly, or indirectly through one or more
Subsidiaries, of less than 80% of the outstanding common stock of PG&E Utility
and less than 70% of the outstanding voting stock of PG&E Utility.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing on or after the
Effective Date:

(a)     the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b)     any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, unless, as of any date of determination, the facts or circumstances to
which such representation or warranty relates have changed with the result that
such representation or warranty is true and correct in all material respects on
such date; or

(c)     the Borrower shall default in the observance or performance of any
agreement contained in Section 7.1, Section 7.3 or Section 7.4 of this
Agreement; or

(d)     the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent at the request of the Required Lenders; or

(e)     the Borrower or any of its Significant Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the due date with respect thereto (after
giving effect to any period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created); or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance



--------------------------------------------------------------------------------

 

52

or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or (in the case of all
Indebtedness other than Indebtedness under any Swap Agreement) to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $100,000,000; provided
further, that unless payment of the Loans hereunder has already been
accelerated, if such default shall be cured by the Borrower or such Significant
Subsidiary or waived by the holders of such Indebtedness and any acceleration of
maturity having resulted from such default shall be rescinded or annulled, in
each case, in accordance with the terms of such agreement or instrument, without
any modification of the terms of such Indebtedness requiring the Borrower or
such Significant Subsidiary to furnish security or additional security therefor,
reducing the average life to maturity thereof or increasing the principal amount
thereof, or any agreement by the Borrower or such Significant Subsidiary to
furnish security or additional security therefor or to issue in lieu thereof
Indebtedness secured by additional or other collateral or with a shorter average
life to maturity or in a greater principal amount, then any Default hereunder by
reason thereof shall be deemed likewise to have been thereupon cured or waived;
or

(f)     (i) the Borrower or any of its Significant Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Significant Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Significant Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or



--------------------------------------------------------------------------------

 

53

(g)     a trustee shall be appointed to administer any Plan under Section 4042
of ERISA, or the PBGC shall institute proceedings to terminate, or to have a
trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 days, but only if any
such event could reasonably be expected to result in a Material Adverse Effect;
or

(h)     one or more judgments or decrees shall be entered against the Borrower
or any of its Significant Subsidiaries involving in the aggregate a liability
(not paid or, subject to customary deductibles, fully covered by insurance as to
which the relevant insurance company has not denied coverage) of $100,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i)     there shall have occurred a Change of Control.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in an interest-bearing cash collateral account opened
by the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such
interest-bearing cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such interest-bearing cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.



--------------------------------------------------------------------------------

 

54

SECTION 9. THE AGENTS

9.1     Appointment and Authority. Each of the Lenders, the Swingline Lender and
the Issuing Lenders hereby irrevocably appoints Bank of America, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 9 are solely for
the benefit of the Administrative Agent, the Lenders, the Swingline Lender and
the Issuing Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

9.2     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.3     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action lawfully taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in



--------------------------------------------------------------------------------

 

55

good faith shall be necessary, under the circumstances as provided in
Section 10.1 and Section 8) or (ii) in the absence of its own gross negligence
or willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender, the Swingline
Lender or any Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lenders unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lenders prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent with reasonable care. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through its, and its affiliates’, partners, directors, officers,
employees, agents, trustees and advisors (“Related Parties”). The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

9.6     Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Swingline Lender, the
Issuing Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an



--------------------------------------------------------------------------------

 

56

office in the United States, or an affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, the Swingline Lender
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, the Swingline Lenders or the
Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender, the Swingline
Lenders and the Issuing Lenders directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 10.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. Any
resignation by Bank of America, N.A. as Administrative Agent pursuant to this
Section shall also constitute its resignation as the Swingline Lender and as an
Issuing Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swingline Lender and an Issuing Lender, (b) the retiring Swingline Lender and
Issuing Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, issued by the retiring Issuing Lender and outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.

9.7     Non-Reliance on Administrative Agent and Other Lenders. Each Lender, the
Swingline Lender and the Issuing Lenders acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, the Swingline Lender and the Issuing Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such



--------------------------------------------------------------------------------

 

57

documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.8     Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.

9.9     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers or Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Swingline Lender or the Issuing Lenders hereunder.

SECTION 10. MISCELLANEOUS

10.1     Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and the Borrower may, or, with the written consent of the
Required Lenders, the Administrative Agent and the Borrower may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i)     forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the



--------------------------------------------------------------------------------

 

58

scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby (except that only the Lenders
who are increasing their Commitments are required to consent to a request by the
Borrower under Section 2.3 to increase the Total Commitments);

(ii)     eliminate or reduce the voting rights of any Lender under this
Section 10.1 or Section 10.6(a)(i) without the written consent of such Lender;

(iii)     reduce any percentage specified in the definition of Required Lenders
without the written consent of all Lenders;

(iv)     amend, modify or waive any provision of Section 2.14 related to pro
rata treatment without the consent of each Lender directly affected thereby;

(v)     amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent;

(vi)     amend, modify or waive any provision of Section 2.4 or 2.5 without the
written consent of the Swingline Lender;

(vii)     amend, modify or waive any provision of Section 5.1 without the
consent of all the Lenders; or

(viii)     amend, modify or waive any provision of Section 3 or any other
provision affecting the Issuing Lenders in their capacity as such without the
written consent of each Issuing Lender affected thereby.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

If the Required Lenders shall have approved any amendment which requires the
consent of all of the Lenders, the Borrower shall be permitted to replace any
non-consenting Lender with another financial institution, provided that, (i) the
replacement financial institution shall purchase at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(ii) the Borrower shall be liable to such replaced Lender under Section 2.17 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto (as if such purchase
constituted a prepayment of such Loans), (iii) such replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and each Issuing Lender, (iv) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred



--------------------------------------------------------------------------------

 

59

to therein) and (v) any such replacement shall not be deemed to be a waiver of
any rights the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, supplement, modification,
waiver or consent hereunder (and any amendment, supplement, modification, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (i) (x) an increase or extension of the
Commitment of such Defaulting Lender, or (y) any reduction of the amount of
principal or interest owed to such Defaulting Lender (unless all non-Defaulting
Lenders have agreed to a pro rata reduction) shall, in each case, require the
consent of such Defaulting Lender, and (ii) a Defaulting Lender’s Percentage
shall be taken into consideration along with the Percentage of non-Defaulting
Lenders when voting to approve or disapprove any waiver, amendment or
modification that by its terms affects any Defaulting Lender more adversely than
other affected Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered during the recipient’s normal business hours, or
three Business Days after being deposited in the mail, postage prepaid, or, in
the case of telecopy notice, when received during the recipient’s normal
business hours, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

   PG&E Corporation    One Market Street    Spear Tower, Suite 2400    San
Francisco, California 94105    Attention: Treasurer    Telecopy: (415)
267-7265/7268    Telephone: (415) 817-8199/(415) 267-7000

with a copy to:

   Pacific Gas and Electric Company    c/o PG&E Corporation    One Market Street
   Spear Tower, Suite 2400    San Francisco, California 94105    Attention:
Chief Counsel, Corporate    Telecopy: (415) 817-8225    Telephone: (415)
817-8200



--------------------------------------------------------------------------------

 

60

Administrative Agent (Payments and Loans):    Bank of America, N.A.    901 Main
St    Mail Code: TX1-492-14-04    Dallas, TX 75202-3714    Attention: Jennifer
A. Ollek    Telephone: 214-209-2642    Telecopier: 214-290-8374    Electronic
Mail: Jennifer.a.ollek@baml.com    Account No.: 1292000883    Ref: PG&E
Corporation    ABA# 026009593

 

Administrative Agent (Other Notices):    Bank of America, N.A.    Agency
Management    101 S. Tryon Street    Mail Code: NC1-002-15-36    Charlotte, NC
28255    Attention: Cindy Jordan    Telephone: 980-386-2359    Telecopier:
704-409-0883    Electronic Mail: cynthia.t.jordan@baml.com

Issuing Lenders:

   As notified by each Issuing Lender to the Administrative    Agent and the
Borrower.

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lenders or any Lender shall not be effective until received.

Notices and other communications to the Administrative Agent, the Issuing
Lenders or the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by the Administrative Agent, the applicable Issuing
Lender and each Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or



--------------------------------------------------------------------------------

 

61

privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5     Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent, each Issuing Lender and the Lenders for all
their respective reasonable out of pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of only one counsel to the
Administrative Agent, the Issuing Lenders and the Lenders and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Effective Date (in the case of amounts to
be paid on the Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender, each Issuing Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of its rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of only one counsel to the Administrative Agent, the Lenders and
the Issuing Lenders, (c) to pay, indemnify, and hold each Lender, each Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and Other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender, each Issuing Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever whether brought by the Borrower or any other Person,
with respect to the execution, delivery, enforcement and performance of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower and its Significant Subsidiaries or any of the
facilities and properties owned, leased or operated by the Borrower and its
Significant Subsidiaries and the reasonable fees and expenses of one legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against the Borrower under any Loan Document (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities resulted from
the gross negligence or willful misconduct of such Indemnitee as determined in a
final judgment by a court of competent jurisdiction. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Significant Subsidiaries not to



--------------------------------------------------------------------------------

 

62

assert, and hereby waives and agrees to cause its Significant Subsidiaries to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. All amounts due under this Section 10.5 shall be payable not later
than 30 days after written demand therefor, subject to the Borrower’s receipt of
reasonably detailed invoices. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Treasurer (Telephone No.
(415) 817-8199/(415) 267-7000) (Telecopy No. (415) 267-7265/7268), at the
address of the Borrower set forth in Section 10.2 with a copy to Chief Counsel,
Corporate (Telephone No. (415) 817-8200) (Telecopy No. (415) 817-8225), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive for
two years after repayment of the Loans and all other amounts payable hereunder.

10.6     Successors and Assigns; Participations and Assignments.

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) other than the
Borrower or an affiliate of the Borrower, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)     the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Eligible Assignee that is an affiliate of any
Lender party to this Agreement on the Effective Date or, if an Event of Default
has occurred and is continuing, any other Person;

(B)     the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (or an affiliate of a Lender) with a Commitment immediately prior to
giving effect to such assignment;

(C)     the Swingline Lender; and

(D)     each Issuing Lender.

(ii)     Assignments shall be subject to the following additional conditions:



--------------------------------------------------------------------------------

 

63

(A)     except in the case of an assignment to a Lender, an Eligible Assignee
that is an affiliate of any Lender party to this Agreement on the Effective Date
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) with respect to any Lender party to this
Agreement on the Effective Date, such amounts shall be aggregated in respect of
such Lender and any affiliate of such Lender that is an Eligible Assignee;

(B)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, except that no such processing fee shall be
payable in the case of an assignee which is an affiliate of a Lender; and

(C)     the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans and L/C Obligations previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Lender or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Swingline Loans and Letters of Credit in accordance with its
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to



--------------------------------------------------------------------------------

 

64

the benefits of Sections 2.15, 2.16, 2.17 and 10.5 but shall be subject to the
limitations set forth therein). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, each
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or any Issuing Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.



--------------------------------------------------------------------------------

 

65

(ii)     Notwithstanding anything to the contrary herein, a Participant shall
not be entitled to receive any greater payment under Section 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent to such
greater payments. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.16 unless such Participant complies with
Section 2.16(d).

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f)     Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower, the Administrative Agent, the Swingline Lender or any
Issuing Lender and without regard to the limitations set forth in
Section 10.6(b). Each of the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage, expense, obligations, penalties, actions, judgments, suits or any kind
whatsoever arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g)     Notwithstanding anything to the contrary in this Section, none of the
Agents, in their capacity as Lenders, will assign without the consent of the
Borrower, prior to the Effective Date, any of the Commitments held by them on
the date of this Agreement.

10.7     Adjustments; Set off.

(a)     Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the Obligations owing to it
hereunder, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender hereunder, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender



--------------------------------------------------------------------------------

 

66

hereunder, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b)     In addition to any rights and remedies of the Lenders provided by law,
including other rights of set-off, each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch, affiliate or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

 

67

10.12    Submission To Jurisdiction; Waivers.    The Borrower hereby irrevocably
and unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding relating to this
Agreement or any other Loan Document any special, exemplary, punitive or
consequential damages.

10.13    Acknowledgments. The Borrower hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)        neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14    Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential in accordance with such party’s customary practices
(and in any event in compliance with applicable law regarding material
non-public information) all non-public information provided to it by the
Borrower, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;



--------------------------------------------------------------------------------

 

68

provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section or substantially equivalent provisions, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates (as long as such attorneys,
accountants and other professional advisors are subject to confidentiality
requirements substantially equivalent to this Section), (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, provided that, in the case of
clauses (d), (e) and (f) of this Section 10.14, with the exception of disclosure
to bank regulatory authorities, the Borrower (to the extent legally permissible)
shall be given prompt prior notice so that it may seek a protective order or
other appropriate remedy.

10.15    WAIVERS OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.16    USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

10.17    Judicial Reference.  If any action or proceeding is filed in a court of
the State of California by or against any party hereto in connection with any of
the transactions contemplated by this Agreement or any other Loan Document,
(i) the court shall, and is hereby directed to, make a general reference
pursuant to California Code of Civil Procedure Section 638 to a referee (who
shall be a single active or retired judge) to hear and determine all of the
issues in such action or proceeding (whether of fact or of law) and to report a
statement of decision, provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (ii) without limiting the generality of Section 10.5,
the Borrower shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.

10.18    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees



--------------------------------------------------------------------------------

 

69

that: (i) (A) the arranging and other services regarding this Agreement provided
by the Agents and the Arrangers are arm’s-length commercial transactions between
the Borrower, on the one hand, and the Agents and the Arrangers, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent and Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any other Person and (B) none of the Agents or Arrangers has
any obligation to the Borrower or any of its affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents and the Arrangers
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
affiliates, and none of the Agents or Arrangers has any obligation to disclose
any of such interests to the Borrower or its affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby other than a breach of the confidentiality
provisions set forth in Section 10.14.

[Remainder of page intentionally left blank. Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PG&E CORPORATION By:   /s/ Nicholas M. Bijur Name:   Nicholas M. Bijur Title:  
Treasurer

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Administrative Agent, an Issuing Lender and as a Lender By:   /s/ Patrick
Martin Name:   Patrick Martin Title:   Director

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Syndication Agent, an Issuing Lender and as a Lender By:  
/s/ Amit Vasani Name:   Amit Vasani Title:   Vice President

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent, an Issuing Lender and as a
Lender By:   /s/ Juan J. Javellana Name:   Juan J. Javellana Title:   Executive
Director

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent, an Issuing Lender and
as a Lender By:   /s/ Emily Freedman Name:   Emily Freedman Title:   Vice
President

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent, an Issuing
Lender and as a Lender By:   /s/ Yann Blindert Name:   Yann Blindert Title:  
Vice President

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ David Barton Name:   David Barton
Title:   Director

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:   /s/ Pasquale A. Perraglia IV Name:   Pasquale A.
Perraglia IV Title:   Vice President

 

By:   /s/ Claudia Zarate Name:   Claudia Zarate Title:   Director

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:   /s/ Ross Levitsky Name:  
Ross Levitsky Title:   Managing Director

 

By:   /s/ Oliver Schwarz Name:   Oliver Schwarz Title:   Director

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Mark Walton Name:   Mark Walton
Title:   Authorized Signatory

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Melissa James Name:   Melissa
James Title:   Authorized Signatory

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:   /s/ Irja R. Otsa Name:   Irja R. Otsa
Title:   Associate Director   Banking Products   Services US

 

By:   /s/ Mary E. Evans Name:   Mary E. Evans Title:   Associate Director  
Banking Products   Services US

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:   /s/ Mark W. Rogers Name:   Mark
W. Rogers Title:   Vice President

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH, as a Lender By:   /s/
Nietzsche Rodricks Name:   Nietzsche Rodricks Title:   Senior Banker

 

By:   /s/ Michael D’Anna Name:   Michael D’Anna Title:   Executive Director

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., NEW YORK BRANCH, as a Lender By:   /s/ Leon Mo
Name:   Leon Mo Title:   Authorized Signatory

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ William J. Caggiano Name:   William
J. Caggiano Title:   Authorized Signatory

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Holland H. Williams Name:
  Holland H. Williams Title:   AVP & Portfolio Mgr.

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:  

 /s/ Michael Agrimis

Name:  Michael Agrimis

Title:  Vice President

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

 /s/ Alan Reiter

Name:  A. Reiter

Title:  Vice President

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

EAST WEST BANK,

as a Lender

By:  

 /s/ Gordon de Lang

Name:  Gordon de Lang

Title:  Senior Vice President

 

 

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1A

Commitments

 

Lender    Commitment($)       

Bank of America, N.A.

   21,044,448.27                                   

Citibank, N.A.

   21,044,448.27                                   

JPMorgan Chase Bank, N.A.

   21,044,448.27                                   

The Royal Bank of Scotland plc

   21,044,448.27                                   

Wells Fargo Bank, National Association

   21,044,448.27                                   

Barclays Bank PLC

   19,513,942.94                                   

BNP Paribas

   19,513,942.94                                   

Deutsche Bank AG

   19,513,942.94                                   

Goldman Sachs Bank USA

   19,513,942.94                                   

Morgan Stanley Bank, N.A.

   19,513,942.94                                   

UBS Loan Finance LLC

   19,513,942.94                                   

The Bank of New York Mellon

   14,560,756.15                                   

Banco Bilbao Vizcaya Argentaria S.A.

   12,244,042.63                                   

Mizuho Corporate Bank, Ltd.

   12,244,042.63                                   

Royal Bank of Canada

   12,244,042.63                                   

U.S. Bank National Association

   12,244,042.63                                   

Union Bank, N.A.

   9,183,031.97                                   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   3,061,010.66                                   

East West Bank

   1,913,131.66                                    Total:      300,000,000.00   
                               

 

 

 

 

-Signature Page-

PG&E Corporation

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NEW LENDER SUPPLEMENT

Reference is made to the $300,000,000 Credit Agreement, dated as of May 31, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PG&E Corporation, a California corporation (the “Borrower”),
the Lenders parties thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, RBS Securities Inc.
and Wells Fargo Securities LLC, as joint lead arrangers and joint bookrunners,
JPMorgan Chase Bank, N.A. and Citibank N.A., as co-syndication agents, The Royal
Bank of Scotland PLC And Wells Fargo Bank, National Association, as
co-documentation agents, and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The New Revolving Credit Lender identified on Schedule l hereto (the “New
Lender”), the Administrative Agent, the Swingline Lender, the Issuing Lenders
and the Borrower agree as follows:

1.      The New Lender hereby irrevocably makes a Commitment to the Borrower in
the amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to
Section 2.3(b) of the Credit Agreement. From and after the Effective Date (as
defined below), the New Lender will be a Lender under the Credit Agreement with
respect to the New Commitment.

2.      The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.

3.      The New Lender (a) represents and warrants that it is legally authorized
to enter into this New Lender Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered or deemed delivered pursuant to Section 6.1 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this New Lender
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent, the Swingline Lender, any Issuing Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

2

 

the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

4.      The effective date of this New Lender Supplement shall be the Effective
Date of the New Commitment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this New Lender Supplement by each of the New
Lender, the Borrower, the Swingline Lender and each Issuing Lender, it will be
delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).

5.      Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the New
Commitment (including payments of principal, interest, fees and other amounts)
to the New Lender for amounts which have accrued on and subsequent to the
Effective Date.

6.      From and after the Effective Date, the New Lender shall be a party to
the Credit Agreement and, to the extent provided in this New Lender Supplement,
shall have the rights and obligations of a Lender thereunder and shall be bound
by the provisions thereof.

7.      This New Lender Supplement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of                          , 201     by their respective duly
authorized officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule 1

to New Lender Supplement

Name of New Lender:            Effective Date of New Commitment:           
Principal Amount of New Commitment:    $         

 

[NAME OF NEW LENDER]     PG&E CORPORATION   By:           By:      
     Authorized Officer             Title:  

 

 

CITIBANK, N.A.,

as an Issuing Lender

   

BANK OF AMERICA, N.A.

as Administrative Agent, Swingline Lender and as an Issuing Lender

  By:           By:            Authorized Officer             Authorized Officer
 

 

 

JPMORGAN CHASE BANK, N.A.,

as an Issuing Lender

   

THE ROYAL BANK OF SCOTLAND, PLC,

as an Issuing Lender

  By:           By:            Authorized Officer             Authorized Officer
 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as an Issuing Lender

    By:                  Authorized Officer      

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMMITMENT INCREASE SUPPLEMENT

Reference is made to the $300,000,000 Credit Agreement, dated as of May 31, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PG&E Corporation, a California corporation (the “Borrower”),
the Lenders parties thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, RBS Securities Inc.
and Wells Fargo Securities LLC, as joint lead arrangers and joint bookrunners,
JPMorgan Chase Bank, N.A. and Citibank N.A., as co-syndication agents, The Royal
Bank of Scotland PLC And Wells Fargo Bank, National Association, as
co-documentation agents, and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The Lender identified on Schedule l hereto (the “Increasing Lender”), the
Administrative Agent, the Swingline Lender, the Issuing Lenders and the Borrower
agree as follows:

1.      The Increasing Lender hereby irrevocably increases its Commitment to the
Borrower by the amount set forth on Schedule 1 hereto under the heading
“Principal Amount of Increased Commitment” (the “Increased Commitment”) pursuant
to Section 2.3(c) of the Credit Agreement. From and after the Effective Date (as
defined below), the Increasing Lender will be a Lender under the Credit
Agreement with respect to the Increased Commitment as well as its existing
Commitment under the Credit Agreement.

2.      The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.

3.      The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Increase Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered or deemed delivered pursuant to
Section 6.1 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Commitment Increase Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent, the Swingline Lender, any
Issuing Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto; (d)

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

2

 

appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

4.      The effective date of this Commitment Increase Supplement shall be the
Effective Date of the Increased Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Commitment Increase
Supplement by each of the Increasing Lender, the Swingline Lender, each Issuing
Lender and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5.      Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Increased
Commitment (including payments of principal, interest, fees and other amounts)
to the Increasing Lender for amounts which have accrued on and subsequent to the
Effective Date.

6.      This Commitment Increase Supplement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of                        , 201     by their
respective duly authorized officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule 1

to Commitment Increase Supplement

 

Name of Increasing Lender:            Effective Date of Increased Commitment:   
       

 

     Principal
Amount of
Increased Commitment:   

Total Amount of Commitment

of Increasing Lender

(including Increased Commitment):

       

$_____________________

   $_____________________   

 

[NAME OF NEW LENDER]     PG&E CORPORATION   By:           By:      
     Authorized Officer             Title:  

 

 

CITIBANK, N.A.,

as an Issuing Lender

   

BANK OF AMERICA, N.A. as

Administrative Agent, Swingline Lender and

as an Issuing Lender

  By:           By:            Authorized Officer             Authorized Officer
 

 

 

JPMORGAN CHASE BANK, N.A.,

as an Issuing Lender

   

THE ROYAL BANK OF SCOTLAND, PLC,

as an Issuing Lender

  By:           By:            Authorized Officer             Authorized Officer
 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as an Issuing Lender

    By:                  Authorized Officer      

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2 of the
$300,000,000 Credit Agreement, dated as of May 31, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PG&E Corporation, a California corporation (the “Borrower”), the Lenders
parties thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and Wells
Fargo Securities LLC, as joint lead arrangers and joint bookrunners, JPMorgan
Chase Bank, N.A. and Citibank N.A., as co-syndication agents, The Royal Bank of
Scotland PLC And Wells Fargo Bank, National Association, as co-documentation
agents, and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and the Lenders as
follows:

1.     I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] [Assistant Treasurer] of the Borrower.

2.    I have reviewed and am familiar with the contents of this Certificate.

3.    To the knowledge of the undersigned, during the fiscal period covered by
the financial statements attached hereto as Attachment 1, no Default or Event of
Default has occurred and is continuing [, except as set forth below].

4.    Attached hereto as Attachment 2 are the computations showing compliance
with the covenant set forth in Section 7.1 of the Credit Agreement.

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.

PG&E CORPORATION By:       Name:     Title:  

Date:                 , 201_

 

 

 

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Attachment 1

to Exhibit C

Financial Statements

Period Ended                     , 20__

 

 

 

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Attachment 2

to Exhibit C

The information described herein is as of                     , 201__.

[Set forth Covenant Calculation]

 

 

 

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Section 5.1(d) of the
$300,000,000 Credit Agreement, dated as of May 31, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PG&E Corporation, a California corporation (the “Borrower”), the Lenders
parties thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and Wells
Fargo Securities LLC, as joint lead arrangers and joint bookrunners, JPMorgan
Chase Bank, N.A. and Citibank N.A., as co-syndication agents, The Royal Bank of
Scotland PLC And Wells Fargo Bank, National Association, as co-documentation
agents, and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

The undersigned Assistant Corporate Secretary of the Borrower certifies as
follows:

1. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower on February 20, 2008; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Borrower now in force relating to or affecting the Credit
Agreement.

2. Attached hereto as Annex 2 is a true and complete copy of the Bylaws of the
Borrower as in effect on the date hereof.

3. Attached hereto as Annex 3 is a true and complete copy of the Articles of
Incorporation of the Borrower as in effect on the date hereof, and such Articles
of Incorporation have not been amended, repealed, modified or restated.

4. The following persons are now duly elected and qualified officers of the
Borrower holding the offices indicated next to their respective names below, and
that the facsimile signatures affixed next to their respective names below are
the facsimile signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Borrower each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Borrower pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

       

Signature

Nicholas M. Bijur

   Treasurer        

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Linda Y.H. Cheng

   Vice President, Corporate Governance, and Corporate Secretary        

Wondy S. Lee

   Assistant Corporate Secretary        

IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate as of
the date set forth below.

 

          Name: Nicholas M. Bijur     Name: Wondy S. Lee Title: Treasurer    
Title: Assistant Corporate Secretary

Date: May 31, 2011

 

 

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 1

[Board Resolutions]

 

 

 

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 2

[Bylaws of the Company]

 

 

 

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

ANNEX 3

[Articles of Incorporation]

 

 

 

 

 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the $300,000,000 Credit Agreement, dated as of May 31, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PG&E Corporation, a California corporation (the “Borrower”),
the Lenders parties thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, RBS Securities Inc.
and Wells Fargo Securities LLC, as joint lead arrangers and joint bookrunners,
JPMorgan Chase Bank, N.A. and Citibank N.A., as co-syndication agents, The Royal
Bank of Scotland PLC And Wells Fargo Bank, National Association, as
co-documentation agents, and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), (i) the interest described in Schedule 1 hereto in and
to the Assignor’s rights and obligations under the Credit Agreement (the
“Assigned Facility”) in the principal amount set forth on Schedule 1 hereto and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

hereto or thereto; and (c) attaches any Note held by it evidencing the Assigned
Facility and (i) requests that the Administrative Agent, upon request by the
Assignee, exchange the attached Note for a new Note payable to the Assignee and
(ii) if the Assignor has retained any interest in the Assigned Facility,
requests that the Administrative Agent exchange the attached Note for a new Note
payable to the Assignor, in each case in amounts which reflect the assignment
being made hereby (and after giving effect to any other assignments which have
become effective on the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered or deemed delivered pursuant to Section 6.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agents,
the Swingline Lender, any Issuing Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.16(d) of the Credit
Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.]

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

[ASSIGNOR]       [ASSIGNEE]   By:           By:       Name:       Name:   Title:
      Title:  

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

Name of Assignor:                                         

Name of Assignee:                                         

Effective Date of Assignment:                             

 

               

Assigned Facility

       

Principal

Amount Assigned

        [Percentage Assigned]*       $_______       ____.____%

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE]   By:         By:         Authorized
Officer       Authorized Officer     PG&E CORPORATION**      

BANK OF AMERICA, N.A., as

[Administrative Agent]**, Swingline Lender and as an Issuing Lender

  By:         By:         Title:       Authorized Officer  

 

 

* Calculate the Commitment Percentage that is assigned to at least 10 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

** As applicable pursuant to Section 10.6(b).

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

CITIBANK N.A.

as an Issuing Lender

     

JPMORGAN CHASE BANK, N.A.,

as an Issuing Lender

  By:           By:         Authorized Officer         Authorized Officer    

THE ROYAL BANK OF SCOTLAND, PLC,

as an Issuing Lender

        WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Lender   By:      
    By:         Authorized Officer         Authorized Officer  

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LEGAL OPINION OF ORRICK, HERRINGTON & SUTCLIFFE LLP

May 31, 2011

Bank of America, N.A.,

as Administrative Agent, and the Issuing

Lenders and the Lenders referred to in

the Agreement (as defined below)

Ladies and Gentlemen:

Representation

We have acted as special counsel on behalf of PG&E Corporation (the “Company”)
in connection with the Credit Agreement, dated as of the date hereof (the
“Agreement”), by and among the Company, the lenders named therein, Bank of
America, N.A., as Administrative Agent, Citibank, N.A. and JPMorgan Chase Bank,
N.A., as Syndication Agents, and the documentation agents named therein.
Capitalized terms used and not otherwise defined herein shall have the meanings
given those terms in the Agreement.

Documents Reviewed

In arriving at the opinions expressed herein, we have examined originals, or
copies certified or otherwise identified to our satisfaction, of the following,
copies of which have been delivered to you:

(a) The Agreement and the form of Note;

(b) The Articles of Incorporation and Bylaws of the Company;

(c) Resolutions of the Company’s Board of Directors, certified by the Secretary
or an Assistant Secretary of the Company;

(d) A Certificate issued by the Secretary of State of California with respect to
the valid existence and good standing of the Company (the “Good Standing
Certificate”); and

(e) Such other instruments, corporate records, certificates and other documents
as we have deemed necessary as a basis for the opinions hereinafter expressed.

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

The Agreement and any Note executed and delivered by the Company in accordance
with the terms of the Agreement are collectively referred to herein as the
“Operative Documents.”

Opinions

Based on the foregoing, having regard for the legal considerations that we deem
relevant, and subject to the qualifications, assumptions and exceptions stated
herein, we are of the opinion that:

1.     The Company (a) is validly existing and in good standing as a corporation
under the laws of the State of California, (b) has the corporate power and
corporate authority to execute and deliver the Operative Documents and perform
its obligations thereunder and (c) has duly authorized, executed and delivered
the Operative Documents.

2.     The execution and delivery by the Company of the Operative Documents and
its compliance with the provisions of the Operative Documents (a) will not
conflict with or result in any violation of (i) the Articles of Incorporation or
Bylaws of the Company, or (ii) assuming that the proceeds of extensions of
credit will be used in accordance with the terms of the Agreement, any
applicable Federal, California or New York statute or any rule or regulation
issued pursuant to any applicable Federal, California or New York statute,
including, without limitation, the California Public Utilities Code (“Applicable
Laws”), or any order known to us issued pursuant to any Applicable Law by any
Federal, California or New York court or governmental agency or body that we
have in the exercise of customary professional diligence recognized as having
jurisdiction over the Company or any of its Significant Subsidiaries or any of
their respective properties (“Applicable Governmental Authority”) and (b) will
not breach, result in a default under or result in the creation of any lien upon
or security interest in the Company’s properties pursuant to the terms of any
agreement, indenture or other instrument to which the Company is a party that
will be in effect after the date hereof and has been filed pursuant to
Section 601(b)(4) or Section 601(b)(10) of Regulation S-K as exhibits to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2010, or subsequently executed agreements, indentures or other instruments that
would have been included within Section 601(b)(4) or Section 601(b)(10) of
Regulation S-K as of the date hereof (“Contractual Obligations”).

3.     No consent, approval, authorization, order, filing, registration or
qualification of or with any Applicable Governmental Authority (“Governmental
Action”) is required for the execution and delivery by the Company of the
Operative Documents or the compliance by the Company with the provisions of the
Operative Documents, except for any Governmental Actions that have been
obtained, filed or made and remain in full force and effect.

4.     The Agreement constitutes the valid and binding obligation of the
Company, enforceable against it in accordance with its terms under New York law.

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

5.     Neither the Company nor any of its Significant Subsidiaries is an
“investment company” within the meaning of, and subject to regulation under, the
Investment Company Act of 1940, as amended.

6.     The execution and delivery by the Company of the Operative Documents and
performance of its obligations thereunder will not (i) conflict with or result
in any violation of the Federal Power Act, 16 U.S.C. 791a et. seq., as amended
(“Federal Power Act”), the Natural Gas Act of 1938, 15 U.S.C. 1717 et. seq., as
amended (the “Natural Gas Act”) or the Public Utility Holding Company Act of
1935, as amended (“PUHCA”) or (ii) require any consent, approval, authorization,
order, filing, registration or qualification under the Federal Power Act, the
Natural Gas Act or PUHCA.

Negative Assurance

In addition, we advise you supplementally as a matter of fact and not opinion
that based solely upon certifications contained in a certificate executed by an
officer of the Company, except to the extent set forth in such certificate, to
our knowledge, there are no pending or overtly threatened actions or proceedings
against the Company or any of its Significant Subsidiaries before any Applicable
Governmental Authority that purport to affect the legality, validity, binding
effect or enforceability of the Operative Documents or the consummation of the
transactions contemplated thereby.

Assumptions, Qualifications and Exceptions

In rendering these opinions, we have, with your permission, assumed the
following: (i) the authenticity of original documents and the genuineness of all
signatures, and the conformity to the originals of all documents submitted to us
as copies and the due execution and delivery by the indicated officers of any
documents submitted to us as unexecuted; (ii) the truth, accuracy and
completeness of the information, representations and warranties contained in the
records, documents, instruments and certificates we have reviewed; (iii) the due
organization, valid existence and good standing of the parties to the Operative
Documents other than the Company; (iv) the due authorization, execution and
delivery of each Operative Document by each party thereto other than the
Company; (v) the binding effect of the Operative Documents on, and the
enforceability of the Operative Documents against, each party to the Operative
Documents other than the Company; (vi) the absence of any evidence extrinsic to
the provisions of the written agreements among the parties that the parties
intended a meaning contrary to that expressed by those provisions; and
(vii) there has not been any mutual mistake of fact, fraud, duress or undue
influence. In rendering our opinion in paragraph 2 above with respect to
Contractual Obligations, we have assumed that the governing law (exclusive of
California or New York laws relating to conflicts of laws) of each Contractual
Obligation is California or New York; and we have not reviewed the covenants in
the Contractual Obligations that contain financial ratios or other similar
financial restrictions, and no opinion is provided with respect thereto.

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Certain Limitations and Qualifications

Whenever a statement herein is qualified by the phrases “known to us” or “to our
knowledge,” it is intended to indicate that, during the course of our
representation on behalf of the Company in this transaction, no information that
would give us current actual knowledge of the inaccuracy of such statement has
come to the attention of the attorneys presently in the firm who have rendered
legal service in connection with our representation of the Company in this
transaction. However, we have not undertaken any independent investigation or
review to determine the accuracy of any such statement, and any limited inquiry
undertaken by us during the preparation of this opinion letter should not be
regarded as such an investigation or review; no inference as to our knowledge of
any matters bearing on the accuracy of any such statement should be drawn from
the fact of our representation on behalf of the Company in this transaction.

Our opinion in paragraph 1(a) that the Company is in good standing is based
solely upon our review of the Good Standing Certificate.

Our opinions are limited to the laws of the State of California, the State of
New York and the federal laws of the United States. We express no opinion as to
whether the laws of any particular jurisdiction apply, and no opinion to the
extent that the laws of any jurisdiction other than those identified above are
applicable to the agreements or the transactions contemplated thereby. We have
relied solely on a certificate executed by an officer of the Company for
purposes of determining which subsequently executed agreements, indentures or
other instruments would have been included within Section 601(b)(4) or
Section 601(b)(10) of Regulation S-K as of the date hereof as referenced in our
opinion in paragraph 2 above.

Our opinion that any document is valid, binding or enforceable in accordance
with its terms is qualified as to:

(a)  the effect of any bankruptcy, insolvency, reorganization, arrangement,
fraudulent conveyance, moratorium, receivership, assignment for the benefit of
creditors or other laws relating to or affecting the rights of creditors
generally (including, without limitation, the effect of statutory or other laws
regarding fraudulent or preferential transfers);

(b)  limitations upon indemnification and contribution rights which may be
imposed by applicable law and equitable principles;

(c)  the unenforceability under certain circumstances of provisions imposing
penalties, forfeiture, late payment charges or an increase in interest rate upon
delinquency in payment or the occurrence of any event of default;

(d)  general principles of equity, regardless of whether enforceability is
considered in a proceeding in equity or at law, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing and the
effect of such principles on the possible unavailability of the remedy of
specific performance of an obligation, injunctive relief or the appointment of a
receiver;

(e)   the unenforceability under certain circumstances of provisions expressly
or by implication waiving broadly or vaguely stated rights, the benefits of
statutory or

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

constitutional provisions, unknown future rights, defenses to obligations or
rights granted by law, where such waivers are against public policy or
prohibited by law; and

(f)  the unenforceability under certain circumstances of provisions to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or remedy
or the election of some particular right or remedy does not preclude recourse to
one or more other rights or remedies.

Use of Opinion

This opinion letter is solely for your benefit in connection with the
transaction covered in the first paragraph of this opinion letter and may not be
relied upon or used by, circulated, quoted or referred to, nor may copies hereof
be delivered to, any other person without our prior written approval, except
that copies of this opinion letter may be furnished to independent auditors and
legal counsel in connection with their providing advice regarding such
transaction and to appropriate regulatory authorities or pursuant to an order or
legal process of any relevant governmental authority and to your permitted
successors and assigns and prospective successors and assigns. We disclaim any
obligation to update this opinion letter for events occurring or coming to our
attention after the date hereof. At your request, we hereby consent to reliance
hereon by your successors or assigns pursuant to the Agreement, on the condition
and understanding that (i) this letter speaks only as of the date hereof,
(ii) we have no responsibility or obligation to update this letter, to consider
its applicability or correctness to other than its addressees, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a successor or assign must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the successor or assign at such time.

Very truly yours,

ORRICK, HERRINGTON & SUTCLIFFE LLP

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF EXEMPTION CERTIFICATE

Reference is made to the $300,000,000 Credit Agreement, dated as of May 31, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PG&E Corporation, a California corporation (the “Borrower”),
the Lenders parties thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, RBS Securities Inc.
and Wells Fargo Securities LLC, as joint lead arrangers and joint bookrunners,
JPMorgan Chase Bank, N.A. and Citibank N.A., as co-syndication agents, The Royal
Bank of Scotland PLC And Wells Fargo Bank, National Association, as
co-documentation agents, and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

[                                                     ] (the “Non-U.S. Lender”)
is providing this certificate pursuant to Section 2.16(d) of the Credit
Agreement. The Non-U.S. Lender hereby represents and warrants that:

1.     The Non-U.S. Lender is the sole record and beneficial owner of the Loans
or the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

2.     The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:

(a)     the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

(b)     the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

3.     The Non-U.S. Lender is not a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code; and

4.     The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

[Remainder of page intentionally left blank.]

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.

 

[NAME OF NON-U.S. LENDER] By:       Authorized Officer

Date:                                 

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                

      
  New York, New York
as of [                 ], 201[    ]   
  

FOR VALUE RECEIVED, PG&E CORPORATION, a California corporation (the “Borrower”),
DOES HEREBY PROMISE TO PAY to the order of [insert name of Lender] (the
“Lender”) at the office of BANK OF AMERICA, N.A., at
[                                         ], in lawful money of the United
States of America in immediately available funds, the principal amount of
                             DOLLARS ($                ), or, if less, the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement referred to below) made by the Lender to the Borrower pursuant
to the Credit Agreement referred to below, whichever is less, on such date or
dates as is required by said Credit Agreement, and to pay interest on the unpaid
principal amount from time to time outstanding hereunder, in like money, at such
office, and at such times and in such amounts as set forth in Section 2.11 of
said Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of each Revolving
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of any Revolving Loan.

The Borrower hereby waives demand, presentment for payment, protest, notice of
any kind (including, but not limited to, notice of dishonor, notice of protest,
notice of intention to accelerate or notice of acceleration), other than notice
required pursuant to the Credit Agreement and diligence in collecting and
bringing suit against any party hereto. The nonexercise by the holder of this
Note of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

 

Exhibits

Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

This Note (a) is one of the promissory notes referred to in the $300,000,000
Credit Agreement, dated as of May 31, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders parties thereto, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., J.P. Morgan Securities LLC, RBS
Securities Inc. and Wells Fargo Securities LLC, as joint lead arrangers and
joint bookrunners, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
co-syndication agents, The Royal Bank of Scotland PLC And Wells Fargo Bank,
National Association, as co-documentation agents, and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
prepayment in whole or in part and acceleration of the maturity hereof upon the
occurrence of certain events, all as provided in the Credit Agreement. Terms
defined in the Credit Agreement are used herein as therein defined.

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

PG&E CORPORATION By:       Name:     Title:  

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule A

to Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date      Amount of ABR Loans          Amount      
Converted  to      
ABR      
Loans          Amount of Principal of Base      
Rate Loans Repaid         Amount of ABR Loans      
Converted to     
Eurodollar Loans         Unpaid Principal Balance of     
ABR Loans        Notation Made By                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
              

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation



--------------------------------------------------------------------------------

Schedule B

to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date     Amount of Eurodollar       
Loans         Amount Converted to    
Eurodollar Loans       Interest Period and    
Eurodollar Rate with    
Respect Thereto       Amount of Principal of  
Eurodollar Loans Repaid     Amount of Eurodollar  
Loans Converted to  
ABR Loans     Unpaid Principal  
Balance of  Eurodollar  
Loans    

Notation  

Made By  

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                     

 

Exhibits

Amended and Restated Credit Agreement

PG&E Corporation